                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 1 of 48




                                   1

                                   2

                                   3
                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        ELY HOLDINGS LIMITED, et al.,                     Case No. 18-cv-06721-JCS
                                                             Plaintiffs,
                                   8
                                                                                              ORDER REGARDING MOTIONS FOR
                                                     v.                                       SUMMARY JUDGMENT AND
                                   9
                                                                                              MOTIONS TO EXCLUDE EXPERT
                                  10        O’KEEFFE’S, INC.,                                 TESTIMONY
                                                             Defendant.                       Re: Dkt. Nos. 185, 187, 188, 189
                                  11
                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Plaintiffs Ely Holdings Limited and Greenlite Glass Systems (“Greenlite”) brought this

                                  15   action asserting patent infringement and related claims against Defendant O’Keeffe’s, Inc. d/b/a

                                  16   SaftFirst (“Safti”), which in turn asserted counterclaims. Plaintiffs’ patent at issue is U.S. Patent

                                  17   No. 7,694,475 (the “’475 patent”), which relates to configurations of structural glass and fire rated

                                  18   glass in architectural flooring. The parties compete to sell glazing for construction projects. The

                                  19   parties have now each filed a motion for summary judgment and a motion to exclude expert

                                  20   testimony. The Court held a hearing on January 29, 2021. For the reasons discussed below, each

                                  21   party’s motion for summary judgment is GRANTED in part and DENIED in part. The Court

                                  22   largely does not reach the parties’ motions to exclude expert testimony, and DENIES Plaintiffs’

                                  23   post-hearing motion to file a supplemental brief.1

                                  24   II.      BACKGROUND
                                  25            A.        The Parties’ Claims
                                  26            Plaintiffs allege, and Safti does not dispute, that Plaintiff Ely Holdings is the owner by

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                           Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 2 of 48




                                   1   assignment of the ’475 patent and Plaintiff Greenlite is Ely Holdings’ exclusive licensee. See 3d.

                                   2   Am. Compl. (“TAC,” dkt. 162) ¶¶ 11, 13. Plaintiffs assert claims for direct and indirect

                                   3   infringement of the ’475 patent, id. ¶¶ 80–95, as well as violation of the Lanham Act and

                                   4   California’s Unfair Competition Law (Cal. Bus. & Prof. Code § 17200, the “UCL”) and

                                   5   interference with economic advantage based on purported misrepresentations that Safti’s product

                                   6   had been certified for 120-minute fire resistance and lacks components that, in Plaintiffs’ view,

                                   7   infringe the ’475 patent, and that Greenlite’s product did not comply with “Buy America”

                                   8   requirements, lacked a 120-minute fire resistance certification, and was not environmentally

                                   9   friendly, id. ¶¶ 20–79, 96–118.

                                  10           Safti asserts counterclaims for declaratory judgment of noninfringement, Answer to 1st.

                                  11   Am. Compl. & 2d Am. Counterclaim2 (dkt. 69) ¶¶ 7–9; declaratory judgment of invalidity based

                                  12   on prior art acknowledged within the ’475 patent, id. ¶¶ 10–13, and violation of the Lanham Act
Northern District of California
 United States District Court




                                  13   and UCL based on representations Greenlite made about its own products and operations and

                                  14   about Safti’s products, id. ¶¶ 14–23.

                                  15           B.    The ’475 Patent
                                  16           To summarize at a broad level, the ’475 patent describes a glass flooring system in which a

                                  17   layer of structural glass is above a layer of fire-rated glass, but load from the structural glass rests

                                  18   on structural “load transferring means” (“LTMs”) that bypass the fire rated glass to transmit that

                                  19   load directly to the structural frame supporting the floor. Embodiments of the invention involve

                                  20   structural glass, fire rated glass, structural steel, silicone pads and adhesives, and intumescent

                                  21   materials,3 among other substances. According to its specifications, the ’475 patent represents an

                                  22   improvement over prior art in which the two layers were respectively supported on the top and

                                  23   bottom flanges of structural I-beams in that it reduces space between the structural glass and the

                                  24   fire rated glass and thus produces a more desirable appearance. ’475 Patent at 1:20–28, 1:59–67.4

                                  25
                                  26   2
                                         All citations herein to Safti’s answer and counterclaim refer to the paragraphs of the
                                  27   counterclaim portion of that document, which begins at the bottom of page 4.
                                       3
                                         Intumescent material expands when heated in order to serve as insulation in the event of a fire.
                                       4
                                  28     The ’475 patent appears in the record in a number of places, including as Exhibit 1 to attorney
                                       Philip Bautista’s declaration (dkt. 187-1) in support of Plaintiffs’ motion for summary judgment.
                                                                                         2
                                           Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 3 of 48




                                   1   The specifications also distinguish the ’475 patent from an existing system in which the structural

                                   2   and fire rated layers were directly bonded together and the bottom fire rated layer carried the full

                                   3   load of the floor, which was limited to 30 minutes of integrity and insulation in the event of a fire,

                                   4   and which required expensive replacement of the entire glass assembly if the surface layer of

                                   5   structural glass was damaged during use. Id. at 1:29–33.

                                   6          Plaintiffs assert that Safti infringed the following claims, with terms that the Court has

                                   7   previously construed designated by italics:

                                   8                  1. A fire rated glass flooring system comprising:
                                   9                          a first layer of glass which comprises a structural glass;
                                  10                         a second layer of glass which comprises a fire rated glass,
                                                      wherein the first layer of glass is positioned above the second layer of
                                  11                  glass;
                                  12                          one or more load transferring means; and
Northern District of California
 United States District Court




                                  13                          a structural frame comprising a plurality of beams and a
                                                      plurality of cross members interconnecting the beams, wherein the
                                  14                  structural frame supports the first and second layers of glass and the
                                                      one or more load transferring means;
                                  15
                                                      characterized in that
                                  16
                                                              [A:] the two layers of glass are separated by one or more of
                                  17                  the load transferring means, and
                                  18                          at least one of the load transferring means comprises
                                  19                                 a horizontal portion supporting the first layer of glass
                                                              above and
                                  20
                                                                     [B:] a vertical portion transferring load from the first
                                  21                          layer of glass above directly to the structural frame below,
                                                              bypassing the second layer of glass.
                                  22
                                                      2. A fire rated glass flooring system as claimed in claim 1 wherein
                                  23                  [F:5] the distance from the upper surface of the second layer of glass
                                                      to the lower surface of the first layer of glass is less than 50 mm.
                                  24
                                                      ...
                                  25
                                                      6. A fire rated glass flooring system as claimed in claim 1 wherein the
                                  26                  horizontal portion of the load transferring means in use extends
                                  27
                                       5
                                  28    This order addresses the disputed terms in the same order and with the same labels as presented
                                       by the parties, which is not the order in which they appear in the patent.
                                                                                         3
                                         Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 4 of 48



                                                       parallel to and between the first and second layers of glass.
                                   1
                                                       7. A fire rated glass flooring system as claimed in claim 1 wherein the
                                   2                   vertical portion of the load transferring means in use extends
                                                       upwardly from the structural frame.
                                   3
                                                       8. A fire rated glass flooring system as claimed in claim 1 wherein the
                                   4                   horizontal portion of the load transferring means is perpendicular to
                                                       and is in load transferring contact with the vertical portion of the load
                                   5                   transferring means.
                                   6                   ...
                                   7                   12. A fire rated glass flooring system as claimed in any one of claims
                                                       1 to 11 wherein the vertical portion of the load transferring means is
                                   8                   one or more metal strips extending upwardly from the structural frame
                                                       along the length thereof.
                                   9
                                                       13. A fire rated glass flooring system as claimed in claim 1 wherein
                                  10                   the or each load transferring means is located on the structural frame
                                                       and is of size and shape such that the first layer of glass is supported
                                  11                   by the or each load transferring means.
                                  12                   ...
Northern District of California
 United States District Court




                                  13                   21. A fire rated glass flooring system as claimed in claim 13 wherein
                                                       [C:] the second layer of glass is suspended from the first layer of glass
                                  14                   such that there is a small gap between the first and second layers of
                                                       glass.
                                  15
                                  16   ’475 Patent at 8:39–9:64. Although Plaintiffs’ operative complaint also alleges infringement of

                                  17   claims 5, 11, 16, 24, 25, 26, and 28, Plaintiffs no longer pursue a theory of infringement of those

                                  18   claims. See TAC ¶ 14; Pls.’ MSJ (dkt. 187) at 1–2.

                                  19          Following briefing and a tutorial, the Court previously construed the disputed claim terms

                                  20   of the ’475 patent as follows:

                                  21
                                  22         Claim           Disputed Term                          Court’s Construction
                                  23    A.   Claim 1         “the two layers of glass are           “the structural glass and the fire-rated
                                  24                         separated by one or more of the load   glass are separated by one or more of
                                  25                         transferring means”                    the load transferring means, such that
                                  26                                                                the structural glass does not touch the
                                  27                                                                fire-rated glass”
                                  28
                                                                                            4
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 5 of 48




                                   1        Claim      Disputed Term                           Court’s Construction
                                   2   B.   Claim 1    “a vertical portion transferring load   “a vertical portion of the load
                                   3                   from the first layer of glass above     transferring means, transferring (either
                                   4                   directly to the structural frame        alone or in conjunction with the
                                   5                   below, bypassing the second layer of vertical portions of other load
                                   6                   glass”                                  transferring means) all load from the
                                   7                                                           structural glass layer directly to the
                                   8                                                           structural frame below, such that no
                                   9                                                           load from the structural glass is
                                  10                                                           transmitted to the fire-rated glass”
                                  11   C.   Claim 21   “the second layer of glass is           “the fire-rated glass hangs from the
                                  12                   suspended from the first layer of       structural glass such that there is a
Northern District of California
 United States District Court




                                  13                   glass such that there is a small gap    distance of less than 50 mm but more
                                  14                   between the first and second layers     than 0 mm between the lowermost
                                  15                   of glass”                               surface of the structural glass and the
                                  16                                                           uppermost surface of the fire-rated
                                  17                                                           glass, with air filling some portion of
                                  18                                                           the space between the structural glass
                                  19                                                           and the fire-rated glass”
                                  20   D.   Claim 24   “the load transferring means            “the load transferring means
                                  21                   transfers load applied to the first     collectively transfer all load applied to
                                  22                   layer of glass directly to the          the structural glass directly to the
                                  23                   structural frame, bypassing the         structural frame, such that no load
                                  24                   second layer of glass”                  from the structural glass is transmitted
                                  25                                                           to the fire-rated glass”
                                  26
                                  27
                                  28
                                                                                        5
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 6 of 48




                                   1        Claim      Disputed Term                           Court’s Construction
                                   2   E.   Claim 24   “comprising a first layer of glass      “Composed of:
                                   3                   which is a structural glass and a       (i) “a laminated glass sheet made up
                                   4                   second layer of glass which is a fire         of two or more layers of glass
                                   5                   rated glass”                                  capable of bearing weight; and
                                   6                                                           (ii) “a multi-layered glass sheet
                                   7                                                                 meeting all of the following
                                   8                                                                 conditions:
                                   9                                                            a.       “made up of two or more
                                                                                                         layers of glass;
                                  10
                                                                                                b.       “having a transparent
                                  11                                                                     intumescent material
                                                                                                         interspaced between at least
                                  12                                                                     two of the glass layers;
Northern District of California
 United States District Court




                                  13                                                            c.       “having glass as its outer
                                                                                                         layers; and
                                  14
                                                                                                d.       “rated as possessing a
                                  15                                                                     designated fire resistance
                                                                                                         certified by a testing
                                  16                                                                     authority.”
                                  17   F.   Claim 2    “the distance from the upper surface    [no construction beyond plain
                                  18                   of the second layer of glass to the     meaning]
                                  19                   lower surface of the first layer of
                                  20                   glass is less than 50 mm”
                                  21   G.   Claim 24   “the first layer of glass being         “The load transferring means bears the
                                  22                   supported by the or each load           weight of the structural glass and the
                                  23                   transferring means and the second       structural frame bears the weight of the
                                  24                   layer of glass being supported by the   fire-rated glass, such that the structural
                                  25                   structural frame”                       glass does not bear the weight of the
                                  26                                                           fire-rated glass.”
                                  27
                                  28
                                                                                         6
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 7 of 48




                                   1            Claim      Disputed Term                             Court’s Construction
                                   2       H.   Claim 25   “load transferring means comprises        “load transferring means comprises a
                                   3                       a first portion for bearing the load      first portion for bearing the load
                                   4                       applied to the first layer of glass and   applied to the structural glass and a
                                   5                       a second portion for transmitting the     second portion for transmitting the
                                   6                       load applied to the first layer of        load applied to the structural glass to
                                   7                       glass to the structural frame”            the structural frame, such that the load
                                   8                                                                 transferring means collectively bear all
                                   9                                                                 of the load applied to the structural
                                  10                                                                 glass”
                                  11       I.   Claim 11   “glazing bar”                             “metal bar”
                                  12   Claim Construction Order (dkt. 112)6 at 19–21; Further Order re Claim Construction (dkt. 142)7
Northern District of California
 United States District Court




                                  13   at 4.
                                  14            C.   Safti’s Product
                                  15            Plaintiffs base their claims on Safti’s 120-minute GPX FireFloor product (“GPX 120”).
                                  16   See, e.g., Pls.’ MSJ at 4–5. One configuration of that product is made of up three layers of thicker
                                  17   glass at the top intended to carry weight, with alternating layers of intumescent material and
                                  18   thinner glass below that, and a toggle that fits into a notch below the structural glass layer to
                                  19   support the full assembly from a structural frame on which the toggle is mounted. See, e.g.,
                                  20   Bautista MSJ Decl. (dkt. 187-1) Ex. 4 (MacFarlane Opening Report) Ex. AA. Turning a bolt in
                                  21   the toggle adjusts the height of the floor by lifting the layered assembly off the frame, such that the
                                  22   full weight of the layered assembly is borne by the toggles. See id. ¶ 75. A partial diagram of that
                                  23   configuration is as follows, with the glass layers shaded, the intumescent material in white, and the
                                  24   toggle appearing on the right:
                                  25
                                  26   6
                                         Ely Holdings Ltd. v. O’Keeffe’s, Inc., No. 18-cv-06721-JCS, 2019 WL 6911667 (N.D. Cal. Dec.
                                  27   19, 2019). Citations herein to the Court’s previous orders refer to pages of the versions filed in the
                                       Court’s ECF docket.
                                       7
                                  28     Ely Holdings Ltd. v. O’Keeffe’s, Inc., No. 18-cv-06721-JCS, 2020 WL 511799 (N.D. Cal. Jan.
                                       31, 2020).
                                                                                         7
                                         Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 8 of 48




                                   1

                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8   Id. Ex. AA.
                                   9          There is some dispute as to the extent to which other versions of GPX 120 have been
                                  10   constructed or offered for sale either without the toggle (in which case the lowest layer of glass
                                  11   would rest on the frame) or with sealed or unsealed air between some of the layers.
                                  12          D.     The Relevant Projects
Northern District of California
 United States District Court




                                  13          The project most central to the parties’ arguments is the Transbay Transit Center project in
                                  14   San Francisco, for which both parties bid to provide glass flooring in 2015. Greenlite ultimately
                                  15   received that contract. Plaintiffs contend that Safti offered to sell a floor that infringed the ’475
                                  16   patent, falsely asserted that Greenlite was “obligated to buy German glass,” falsely asserted that
                                  17   Greenlite did not have a two-hour fire rating for its floor, falsely asserted that Greenlite was not
                                  18   environmentally friendly, and “recklessly” threatened to exert political pressure to reverse the
                                  19   selection of Greenlite for the contract, thus causing Greenlite to revise its bid and receive a lower
                                  20   price than it otherwise would have. Most of those assertions are not at issue in the present
                                  21   motions, since neither party seeks summary judgment on Plaintiffs’ misrepresentation and
                                  22   interference claims. Safti contends that Greenlite misrepresented the origin of its glass to conceal
                                  23   that it could not meet the project’s “Buy America” requirement until too late in the process to
                                  24   choose a different glass floor vendor. See Def.’s MSJ (dkt. 189) at 14–15.
                                  25          The parties also address a number of other projects. Plaintiffs contend that Safti sold
                                  26   infringing products for projects at San Francisco’s Union Square subway station (a project where
                                  27   Greenlite was originally under contract but later removed) and a building at 1050 17th Street NW
                                  28   in Washington, DC. Pls.’ MSJ at 6. Safti argues that Greenlite misrepresented its “Buy America”
                                                                                          8
                                         Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 9 of 48




                                   1   in bidding for the Union Square project. Def.’s MSJ at 15–16. Safti contends that it was awarded

                                   2   a contract for a project at 20 Washington Street in Princeton, New Jersey in 2015, but was

                                   3   removed from the project and replaced with Greenlite after Greenlite falsely accused Safti of

                                   4   potential patent infringement and lacking a fire rating. Id. at 17. For a project at the Willis Tower

                                   5   in Chicago, Safti contends that Greenlite wrongly accused Safti in 2017 of having “copied our

                                   6   patented floor system,” lacking a legitimate fire test result, and having not yet done its “first

                                   7   project.” Id.

                                   8             E.    The Parties’ Arguments
                                   9                    1.      Plaintiffs’ Motion for Partial Summary Judgment
                                  10                            a.     Plaintiffs’ Motion
                                  11             Plaintiffs argue that they are entitled to summary judgment on infringement because all

                                  12   embodiments of Safti’s GPX 120 product “contain each and every limitation of claims 1, 2, 6,7, 8,
Northern District of California
 United States District Court




                                  13   12, 13, and 21 of the ‘475 Patent,” in that they have a structural top layer of glass, a lower portion

                                  14   of glass and intumescent material that Plaintiffs assert has been independently rated for fire

                                  15   resistance, a structural frame of beams, and load transferring mechanisms in the form of “a

                                  16   plurality of toggle mechanisms welded to the upper surface of the beams in the structural frame at

                                  17   6” intervals, each of which includes a horizontal steel plate (i.e. a horizontal portion), a Nylock nut

                                  18   to hold the horizontal steel plate at a fixed height, and a vertical Allen bolt screwed into a threaded

                                  19   receptacle welded to the beam below.” Pls.’ MSJ at 4–5, 10–11. According to Plaintiffs, a

                                  20   decision of the Patent Trial and Appeal Board (“PTAB”) establishes that Safti offered a version of

                                  21   the GPX 120 flooring system that includes those toggle mechanisms for sale for the Transbay

                                  22   project. Id. at 12. Plaintiffs contend that the GPX 120 products include space between the

                                  23   structural layer and the fire resistant layer, with that space either filled with more intumescent

                                  24   material or, in some embodiments that Safti purportedly offered for sale, filled with sealed air. Id.

                                  25   at 5–6.

                                  26             Safti’s expert Dr. Glen Stevick opined that Safti’s product does not infringe because

                                  27   “(1) some load transfers from the walking surface to the lower glass layers (2) the floor contains

                                  28   nothing but structural glass and fire glass [and] (3) there is no separation between the two layers.”
                                                                                            9
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 10 of 48




                                   1   Schickman MSJ Decl. (dkt. 189-2) Ex. 2 (Stevick Reply Report) ¶ 26(d). Dr. Stevick’s opinion

                                   2   regarding load transfer, and thus the lack of a complete bypass of load, is based on the premise

                                   3   that the intumescent material below and in contact with the structural layer would transfer load to

                                   4   the additional layers of glass and intumescent material below that, and ultimately transfer that load

                                   5   back to the structural layer and the toggles that support the structural layer—effectively stiffening

                                   6   the floor panel, an effect that Plaintiffs’ expert Tim MacFarlane also acknowledged, although he

                                   7   disagreed with Dr. Stevick’s conclusion that such stiffening implicates the limitations of the ’475

                                   8   patent. See id. ¶¶ 44(c), 60–65; Schickman MSJ Decl. Ex. 4 (MacFarlane Dep.) at 230:8–233:5.

                                   9          Plaintiffs contend that the purported embodiment with a sealed airspace, as well as

                                  10   versions Safti has purportedly offered for sale with separate structural and fire-resistant sheets and

                                  11   unsealed airspace between them, negate those opinions. Pls.’ MSJ at 11–13. Plaintiffs also argue

                                  12   the embodiments with intumescent material infringe the ’475 patent, either through literal
Northern District of California
 United States District Court




                                  13   infringement because space filled with some material satisfies the Court’s construction of

                                  14   “separated” layers and no load would transfer between layers in the event of a fire (for which the

                                  15   products are designed), or under the doctrine of equivalents because the stiffening effect of

                                  16   adhering fire resistant glass below the structural glass in a non-fire situation is not a significant

                                  17   transfer of load for the purposes of the patent. Id. at 13–17. Plaintiffs further contend that they

                                  18   have presented unrebutted evidence of Safti’s awareness of the patent and of its infringement,

                                  19   sufficient to support summary judgment on willful infringement. Id. at 20–21.

                                  20          Plaintiffs seek summary judgment on Safti’s invalidity counterclaim because Safti’s expert

                                  21   Dr. Stevick relies solely on prior art that was before the patent examiners when the ’475 patent

                                  22   was issued, and the decision to issue the patent despite that prior art is entitled to deference. Id. at

                                  23   18. Plaintiffs contend that Figure 1 of the ’475 patent, showing prior art in which structural glass

                                  24   and fire rated glass are separately supported by upper and lower flanges of an I-beam, cannot

                                  25   depict a “load transferring means” as that term is used in the patent because beams are identified

                                  26   in the patent’s claims as part of the structural frame rather than the load transferring means, and

                                  27   the patent’s specification distinguishes between load transferring means and beams, describing the

                                  28   layers as “‘separated by at least one load transferring means rather than a deep beam.’” Id. at 19–
                                                                                          10
                                           Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 11 of 48




                                   1   20 (quoting ’475 Patent at 1:63–67) (Plaintiffs’ emphasis omitted). Plaintiffs argue that a French

                                   2   patent identified by Dr. Stevick was cited during the examination of the ’475 patent, that like

                                   3   Figure 1, it relies at least in part on the frame rather than separate load transferring means to

                                   4   support the structural glass, and that what Dr. Stevick identifies in that patent as a purported

                                   5   horizontal load transferring means would not be able to support the applied load of a person

                                   6   walking on the glass. Id. at 20.

                                   7           With respect to Safti’s misrepresentation counterclaims, Plaintiffs contend that Greenlite

                                   8   did not misrepresent the source of its glass for the Transbay project, but instead disclosed as early

                                   9   as March of 2015 that its glass was produced in Germany. Id. at 8, 23. Plaintiffs also argue that

                                  10   Safti’s claims fail as to that project because the contractor rejected Safti’s proposal on account of

                                  11   high cost, not any representation by Greenlite. Id. For the 20 Washington project, Plaintiffs

                                  12   contend that none of the representations in the email on which Safti relies were false: that
Northern District of California
 United States District Court




                                  13   Greenlite had not seen the details of Safti’s product was true, that Safti was “trying to be sneaky”

                                  14   was an opinion, that Safti would infringe the ’475 patent “if the Safti details look anything like our

                                  15   details” was a legal opinion framed as a conditional statement, and that Safti lacked a fire rating

                                  16   for its flooring product “[f]rom what [Greenlite’s president Ryan Dennett] can find on UL and

                                  17   Intertek directories”8 was accurate when Dennett had not been able to find such a certification. Id.

                                  18   at 8–9. Plaintiffs also argue that Safti has identified no evidence that such statements affected the

                                  19   20 Washington architect’s decision, and that the architect instead rejected Safti’s proposal for

                                  20   failure to meet architectural specifications. Id. at 9. Plaintiffs argue that Safti cannot base its

                                  21   counterclaims on any other project because Safti’s damages expert addressed only the Transbay

                                  22   project and the 20 Washington project, citing a November 18, 2020 email from Safti’s counsel

                                  23   confirming that those were the two projects Safti claimed it lost as a result of Greenlite’s purported

                                  24   misconduct. Id. at 7 & n.1; Bautista MSJ Decl. Ex. 19.9

                                  25
                                       8
                                         UL (also known as Underwriters Laboratory) and Intertek are two recognized authorities for
                                  26   certifying compliance with safety standards.
                                       9
                                         Plaintiffs also briefly argue in their motion for summary judgment that Safti abandoned its
                                  27   counterclaims by failing to reassert them in its answer to Plaintiffs’ third amended complaint,
                                       citing two district court decisions. Pls.’ MSJ at 17–18 (citing Bryant v. Mattel, Inc., No. CV 04-
                                  28
                                                                                          11
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 12 of 48




                                   1                          b.      Safti’s Opposition to Plaintiffs’ Motion for Summary Judgment

                                   2          Safti contends that it never certified, sold, or drew plans for a potential customer of any

                                   3   GPX flooring system with an air layer, and that a reference to such a configuration in a marketing

                                   4   brochure on which Plaintiffs rely was an error, which regardless did not indicate the inclusion of

                                   5   any load transferring means, and the brochure was not an offer for sale as a matter of law. Def.’s

                                   6   Opp’n to MSJ (dkt. 201) at 3–4.

                                   7          While Safti does not dispute that it sold the version of the GPX 120 floor with a toggle to

                                   8   the Union Square and 17th Street projects, it argues that there is no evidence it offered a product

                                   9   with the toggle (which, in Safti’s view, is the only way Plaintiffs have claimed Safti’s product

                                  10   infringes the “load transferring means” limitation of the ’475 patent) for the Transbay project. Id.

                                  11   at 4–5 & n.2. Safti contends that the PTAB decision finding that a drawing including the toggle

                                  12   reflects the product offered for sale on that project is on appeal to the Federal Circuit and thus is
Northern District of California
 United States District Court




                                  13   not preclusive as a final administrative decision. Id. Regardless, Safti contends that the toggle

                                  14   does not establish infringement of the ’475 patent, because even on the versions of its product with

                                  15   that device, some load is transmitted through the fire resistant layers of glass, id. at 6–7, because

                                  16   the fire resistant glass touches (and thus is not separated from) the structural glass, id. at 7–8, and

                                  17   because the fire rating applies only the whole product as single unit, not to any subset of the

                                  18   product, id. at 8. Safti argues that MacFarlane’s opinions regarding infringement through the

                                  19   doctrine of equivalents were disclosed too late to be considered, and that the load transfer is not

                                  20   equivalent to the claim limitations calling for a bypass of load and would improperly vitiate those

                                  21   limitations. Id. at 8–10. Even if the Court determines that Plaintiffs have shown infringement,

                                  22
                                  23
                                       9049 DOC (RNBx), 2010 WL 11463865, at *5 (C.D. Cal. Oct. 5, 2010); Johnson v. Berry, 228 F.
                                  24   Supp. 2d 1071, 1079 (E.D. Mo. 2002)). Johnson held as Plaintiffs argue here, addressing a point
                                       not raised by any party, in the context of defaults by multiple parties. Bryant held only that a party
                                  25   need not move for leave to amend to modify its counterclaims when it files a new answer to a new
                                       complaint. Neither Safti’s opposition brief nor Plaintiffs’ reply addresses this argument further.
                                  26   Plaintiffs do not suggest that they were prejudiced by Safti’s failure to reassert its counterclaims or
                                       lacked notice that Safti still intended to pursue them. To the extent that Safti was required to
                                  27   reassert its counterclaims in its most recent answer, the liberal amendment policies of the Federal
                                       Rules of Civil Procedure would require allowing Safti to amend its answer to do so. Cf. Fed. R.
                                  28   Civ. P. 15(a)(2), (b). The Court therefore deems Safti’s answer to the third amended complaint
                                       amended to incorporate the counterclaim portion of its previous answer.
                                                                                          12
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 13 of 48




                                   1   Safti contends that they have not shown willfulness. Id. at 10–11.

                                   2            Safti contends that Dr. Stevick’s report establishes that the relevant claims of the ’475

                                   3   patent are invalid because they are both anticipated by and rendered obvious by Figure 1 of the

                                   4   ’475 Patent, depicting prior art involving an I-beam. Id. at 11–12. Safti does not address the

                                   5   French patent that is also discussed in Dr. Stevick’s invalidity report. See id.

                                   6            With respect to its counterclaims, Safti contends that Plaintiffs are not entitled to summary

                                   7   judgment because Greenlite misrepresented the origin of its product in bidding on the Transbay

                                   8   project and the Union Square project, failed to seek a formal waiver of the Buy America Act’s

                                   9   requirements, and won both contracts based on those misrepresentations (although Greenlite was

                                  10   later removed from the Union Square project and replaced with Safti). Id. at 13–16. Safti asserts

                                  11   that Greenlite misrepresented Safti’s patent compliance and fire rating status to an engineer

                                  12   responsible for the Willis Tower project in 2017, and to an architect responsible for the 20
Northern District of California
 United States District Court




                                  13   Washington project in September of 2015, with the latter closely preceding Safti’s removal from

                                  14   the 20 Washington project and Greenlite’s selection to replace it. Id. at 17. Safti contends that

                                  15   Greenlite’s personnel had not seen any details of Safti’s product or identified any basis for

                                  16   infringement at the time of those representations, and that Safti had in fact received a fire rating

                                  17   from Intertek in August of 2015. Id. Safti asserts that Greenlite’s purported misconduct led to

                                  18   Safti losing the Transbay and 20 Washington jobs. Id. at 18–19. Safti also argues that Greenlite

                                  19   falsely advertised itself as having over 50 “professionals” despite never employing more than two

                                  20   people and as having completed over 100 projects when it in fact built fewer than 40 floors. Id. at

                                  21   16.10 According to Safti, Greenlite’s purported misrepresentations violate the Lanham Act and the

                                  22   UCL, with the latter also implicated by Greenlite’s purported violation of the Buy America Act.

                                  23   Id. at 19–20.

                                  24
                                  25   10
                                          Safti further asserts that Greenlite advertised itself as—in Safti’s words—making “the only floor
                                  26   available in North America for exterior use,” but the only evidence Safti cites for that purported
                                       misrepresentation consists of pages that do not appear in the deposition excerpt Safti has provided.
                                  27   See Def.’s Opp’n to MSJ at 16 (citing pages 199, 200 and 203 of Exhibit 8 to attorney Mark
                                       Schickman’s declaration submitted with the opposition); Schickman Opp’n Decl. (dkt. 201-1) Ex.
                                  28   8 (including only pages 1, 46–49, 67, 96–105, and 122 of Ryan Dennett’s deposition transcript).
                                       The Court disregards that assertion as unsupported by evidence.
                                                                                           13
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 14 of 48




                                   1            Several pages of Safti’s opposition brief address potential counterclaims for interference

                                   2   with contractual relations or economic advantage, which Plaintiffs’ motion does not address

                                   3   because Safti has not actually asserted those claims in any pleading, although Safti indicates in a

                                   4   footnote of its opposition that it might seek leave to amend to do so. See id. at 20–23 & n.8.

                                   5   Finally, Safti argues that an opinion by Plaintiffs’ expert Tim MacFarlane regarding the nature of a

                                   6   fire rating for one of Safti’s products should be stricken as contrary to the evidence and outside of

                                   7   MacFarlane’s expertise, id. at 23–24, and that two paragraphs of a declaration by former Safti

                                   8   employee Jeff Griffiths should be stricken as conclusory opinions by a lay witness lacking

                                   9   necessary foundation, id. at 24–25.11

                                  10                           c.      Plaintiffs’ Reply in Support of Summary Judgment
                                  11            Plaintiffs contend in their reply that Griffiths’s declaration shows Safti built a version of

                                  12   the GPX floor system with an air space at least for testing purposes, which Plaintiffs contend
Northern District of California
 United States District Court




                                  13   would violate 35 U.S.C. § 271(a)’s prohibition of making an infringing product, and that other

                                  14   documents besides the purportedly erroneous marketing brochure also indicate the existence of

                                  15   such a configuration. Pls.’ MSJ Reply (dkt. 207) at 1–2. With respect to offering for sale a

                                  16   version with toggles, Plaintiffs contend that although the PTAB order at issue is on appeal, Safti

                                  17   has not appealed the “factual finding that the system offered to [Transbay] contractors included a

                                  18   toggle,” and thus is estopped from arguing to the contrary here. Id. at 2. Plaintiffs also argue that

                                  19   the shop drawing on which the PTAB based its decision is itself evidence that the version with

                                  20   toggles was offered for sale, even if the PTAB’s decision is not entitled to deference. Id. at 2–3.

                                  21
                                       11
                                  22      Safti initially filed its evidentiary objections as separate documents, in violation of the Court’s
                                       local rules regarding briefing and page limits. The Court granted Safti a period of three days to
                                  23   remedy the error by filing a corrected opposition brief incorporating all evidentiary objections
                                       within the allowed page limit. See dkt. 196. Plaintiffs object in their reply that Safti used that
                                  24   time not only to incorporate its objections within the brief, but also to alter and expand on its
                                       substantive arguments. Plaintiffs ask the Court to strike the corrected opposition brief entirely or
                                  25   to disregard the new material. While Safti’s approach was perhaps a questionable response to the
                                       Court’s order, the order did not expressly limit how Safti could alter its brief, and Plaintiffs were
                                  26   not prejudiced by the changes because the Court altered the briefing schedule to allow Plaintiffs
                                       sufficient time to respond. The Court therefore declines to strike any portion of Safti’s corrected
                                  27   brief. The Court also declines Plaintiffs’ invitation to strike any of Safti’s briefs for being filed
                                       hours after the deadlines to do so, but admonishes Safti that further untimely filings may be
                                  28   stricken or result in other sanctions. The Court does not reach Safti’s evidentiary objections to the
                                       redline comparisons of the opposition brief submitted with Plaintiffs’ reply. See dkt. 209.
                                                                                            14
                                         Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 15 of 48




                                   1           Plaintiffs contend that the toggle meets the patent’s definition of a load transferring means

                                   2   even if some load transfers from the structural glass to the fire resistant glass in a non-fire

                                   3   condition because in the event of a fire, the fire resistant glass would be destroyed and all load

                                   4   would be carried by the toggles, and that as a matter of law, Plaintiffs can establish infringement

                                   5   even if the GPX 120 product only meets the limitations of the patent under certain circumstance

                                   6   (i.e., in a fire). Id. at 3–4.

                                   7           Plaintiffs argue that the fire resistant glass meet does not touch the structural glass because

                                   8   there is a layer of intumescent material between them. Id. at 4. Plaintiffs cite a fact sheet for a

                                   9   different product with a similar configuration to the bottom layers of the GPX 120 product,

                                  10   SuperLite II-XLB 120, as evidence that the lower layers of the GPX 120 are themselves certified

                                  11   as fire resistant, as needed to meet the definition of “fire rated glass” established during claim

                                  12   construction. Id. at 4 (citing McPhail Opp’n Decl. (dkt. 192-1) Ex. 1).
Northern District of California
 United States District Court




                                  13           Plaintiffs argue again that even if the GPX 120 product does not literally infringe the ’475

                                  14   patent for failure to completely bypass load to the fire resistant layer, it infringes under the

                                  15   doctrine of equivalents because the load conveyed to that layer is not significant and the toggles

                                  16   are necessary for the product’s performance in a fire. Id. at 5–6. Plaintiffs also argue once again

                                  17   that Safti’s purported infringement was willful. Id. at 6. As for validity, Plaintiffs stand by the

                                  18   arguments in their motion but add that even if the Court agreed with Dr. Stevick’s view of the

                                  19   claims he assessed, he did not address claims 6 and 7 and Plaintiffs should be entitled to summary

                                  20   judgment of the non-invalidity of those claims. Id. at 6–7.

                                  21           Turning to Safti’s counterclaims, Plaintiffs contend the Greenlite did not misrepresent the

                                  22   origin of its glass for the Transbay project because “as early as March 2015 and formally in

                                  23   December 2015, Greenlite informed Transbay Project decision makers that it would be supplying

                                  24   glass from Germany,” which Plaintiffs contend Safti’s president William O’Keeffe admitted

                                  25   during his deposition. Id. at 7. Plaintiffs argue that Safti improperly relies on emails that

                                  26   Greenlite sent to other parties who were not decisionmakers for the Transbay project to show

                                  27   concealment, and that Dennett testified at his deposition that he believed Greenlite would be able

                                  28   to manufacture the glass in the United States. Id at 7–8. Plaintiffs also contend that even if Safti
                                                                                          15
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 16 of 48




                                   1   can show a misrepresentation, Safti has not identified evidence that Greenlite would have been

                                   2   rejected and Safti would have gotten the contract but for any such misrepresentation. Id. at 8–9.

                                   3   For the 20 Washington project, Plaintiffs contend that all of Dennett’s statements were either

                                   4   opinions or true statements of what he had been able to determine regarding Safti’s fire rating

                                   5   status, and that the architect rejected Safti for failure to meet design specifications, not because of

                                   6   Dennett’s statements. Id. at 12.

                                   7          Plaintiffs argue that Safti cannot base a claim on the Union Square project because it has

                                   8   identified no evidence of damages from that project (for which Safti was ultimately awarded the

                                   9   contract) and that Safti has not identified any actual misrepresentations with respect to that project.

                                  10   Id. at 9–10. Similarly, with respect to the Willis Tower project, Plaintiffs contend there is no

                                  11   evidence that any purported misrepresentation caused Safti to lose that project, and offer an email

                                  12   from a project engineer stating that the owners decided to use a metal floor instead of a glass floor.
Northern District of California
 United States District Court




                                  13   Id. at 11 (citing Dennett Reply Decl. (dkt. 207-10) Ex. 2).

                                  14          Plaintiffs contend that the representations on its website regarding the number of

                                  15   professionals it works with and the number of projects completed with the Liteflam product are

                                  16   accurate, and regardless, Safti has identified no evidence that any customer relied on those

                                  17   representations. Id. at 10.

                                  18          Finally, Plaintiffs argue that Safti’s UCL counterclaim should stand or fall with its Lanham

                                  19   Act counterclaim, and that the Court should reject Safti’s attempt to raise new intentional

                                  20   interference counterclaims for the first time in its opposition brief. Id. at 13.

                                  21                  2.      Safti’s Motion for Partial Summary Judgment
                                  22                          a.      Safti’s Motion
                                  23          Safti moves for summary judgment of noninfringement on multiple grounds. First, Safti

                                  24   contends that its GPX 120 product is a single assembly of a walking surface fused to fire resistant

                                  25   glass, not separated layers of structural glass and fire rated glass as claimed in the ’475 patent.

                                  26   Def.’s MSJ at 10–12. Safti contends that the highest layer of intumescent material is part of the

                                  27   fire resistant glass, not a separation between structural glass above and fire resistant glass below.

                                  28   Id. at 10–12, 16–17. Safti also argues that Dr. Stevick’s reports show that load transfers from the
                                                                                          16
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 17 of 48




                                   1   top structural layer of the GPX 120 floor to the fire resistant layers below, such that those layers

                                   2   are not entirely “bypassed” by the toggles. Id. at 12–16.

                                   3          Of particular significance to the Court’s analysis below, Safti asserts that while the Court

                                   4   “logically found that a fire-rated floor must be rated by a certifying entity,” “the GPX 120 has no

                                   5   120-minute fire rating except as a unit”—no portion of it has been rated separately, and it would

                                   6   not have the same performance in a fire without all four layers of intumescent material, including

                                   7   the layer directly below the structural glass surface. Id. at 16–17.

                                   8          As discussed above in the context of Safti’s opposition to Plaintiffs’ motion, Safti contends

                                   9   that the ’475 patent is invalid because Figure 1 of the patent depicts prior art that anticipates and

                                  10   renders obvious claim 1, based on Dr. Stevick’s invalidity report. Id. at 17–19.

                                  11          While Safti does not seek summary judgment on Plaintiffs’ other claims, it seeks summary

                                  12   adjudication that it did not offer a product with toggles for sale to the Transbay project, because it
Northern District of California
 United States District Court




                                  13   had not yet invented the toggles at the time it made its bid and no toggles are depicted in the bid

                                  14   plans. Id. at 20–21. According to Safti, a ruling in its favor on that issue would resolve “the

                                  15   largest of [Plaintiffs’] ancillary claims,” i.e., “that Safti proposed an infringing load transferring

                                  16   means to the Transbay project.” Id. at 21.

                                  17                          b.      Plaintiffs’ Opposition to Safti’s Motion for Summary Judgment
                                  18          Plaintiffs contend that Safti has not shown invalidity because the I-beam in Figure 1 is not

                                  19   a load transferring means as that term is used in the ’475 patent. Pls.’ Opp’n to MSJ (dkt. 192) at

                                  20   2–4.

                                  21          For infringement, Plaintiffs argue that the ’475 patent encompasses configurations in

                                  22   which the upper layer of structural glass is connected to the lower level of fire resistant glass,

                                  23   including where the two are connected by a layer of intumescent material, and that the structural

                                  24   glass component of GPX 120 does not touch the fire resistant glass component, even when they

                                  25   are connected by intumescent material. Id. at 4–5, 9–11. Plaintiffs assert that Safti manufactures

                                  26   the structural component separately from the fire resistant component. Id. at 10. Plaintiffs

                                  27   contend that all embodiments of GPX 120 have a “gap,” either in the form of a sealed airspace that

                                  28   Safti sometimes advertised, or in the form of the small notch below the structural gap where the
                                                                                          17
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 18 of 48




                                   1   highest layer of intumescent material does not extend to the edge of the structure in order to allow

                                   2   the toggle to fit below the structural layer and support it, but even if there were no such space,

                                   3   many claims of the patent do not require a gap or air space. Id. at 6–9. Plaintiffs argue that no

                                   4   load is transferred through the fire resistant glass to the structural frame because the fire resistant

                                   5   glass is suspended above the frame by the structural glass and does not rest on the frame, or at the

                                   6   very least that it would be so suspended in the event of a fire that consumes the lowest layers for

                                   7   fire resistant material. Id. at 11–14. Plaintiffs also argue that any load that might be transferred

                                   8   through the fire resistant layer is de minimis and does not preclude a finding of infringement. Id.

                                   9   at 14–15.

                                  10          As in their reply brief discussed above, Plaintiffs contend that the “fire resistive portion” of

                                  11   the GPX 120 product has, on its own, been rated for 120 minutes of fire resistance as another

                                  12   product, SuperLite II-XLB. Id. at 5–6. Plaintiffs provide a diagram showing that the two products
Northern District of California
 United States District Court




                                  13   have the same basic structure of four layers of glass and three layers of intumescent material (not

                                  14   including the structural glass or top layer of intumescent material in the GPX 120, which Plaintiffs

                                  15   contend are not part of the “fire rated glass” component). Id. at 6.

                                  16          With respect to the Transbay project, Plaintiffs argue that the Court should follow the

                                  17   PTAB’s conclusion that a shop drawing depicting toggle mechanisms was the product offered for

                                  18   sale. Id. at 17–18. Even if the Court disagrees as to that drawing, Plaintiffs contend that a

                                  19   February 2015 email from Jeff Griffiths (then Safti’s director of business development) to the

                                  20   bidding authority for the Transbay project attached results of Safti’s in-house fire testing,

                                  21   including for a configuration that included a different type of load transferring means in the form

                                  22   of steel blocks. Id. at 18–19 (citing Bautista Decl. Ex. 8 (Griffiths Decl.) Exs. C, D.

                                  23          Plaintiffs ask the Court to give “no weight” to the declaration of Safti president William

                                  24   O’Keeffe on account of purported inconsistencies between his testimony and documentary

                                  25   evidence. Id. at 19–20.

                                  26                          c.      Safti’s Reply in Support of Summary Judgment
                                  27          Safti contends in its reply brief that GPX 120’s “bonded, unitized structure takes it out of

                                  28   the scope and limitations of the ’475 patent,” Def.’s MSJ Reply (dkt. 208) at 1, because it does not
                                                                                          18
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 19 of 48




                                   1   have the two separate structural glass and fire rated glass components described in the patent, id. at

                                   2   3. Safti notes that no part of the GPX 120 product has a fire rating on its own, when not

                                   3   incorporated into the full product. Id. at 3–6. Safti contends that the other product identified by

                                   4   Plaintiffs as holding a fire rating is distinct from the lower layers of the GPX 120 product, and has

                                   5   different dimensions. Id. at 5.

                                   6           Safti argues that the notch where the toggle fits below the structural layer is not a “small

                                   7   gap” as contemplated by the patent and the Court’s claim construction order because it is “in space

                                   8   outside of the glass layers.” Id. at 6–7 (heading capitalization altered). Safti also continues to

                                   9   argue the transfer of load from the structural surface to the fire resistant layers below (due to the

                                  10   fact that they are bonded together), which occurs even during a fire, precludes a finding of

                                  11   infringement. Id. at 7–9. Safti contends that the prosecution history of the patent undermines

                                  12   Plaintiffs’ argument based on the doctrine of equivalents, because applying that doctrine to allow
Northern District of California
 United States District Court




                                  13   some degree of load transfer would implicate prior art that the inventor added the “bypass”

                                  14   language in order to distinguish. Id. at 10.

                                  15           Safti also argues again that the prior art depicted in Figure 1 of the ’475 patent anticipates

                                  16   and renders obvious its claims, and that there is no evidence Safti offered to sell to the Transbay

                                  17   project (as opposed to merely testing internally) a GPX 120 floor with toggles. Id. at 11–14. Safti

                                  18   disputes Plaintiffs’ contention that it has not preserved that issue in its appeal of the PTAB

                                  19   decision, asserting instead that it is the first issue Safti raises in the appeal. Id. at 13 n.2.

                                  20                   3.      The Parties’ Motions to Exclude Expert Testimony
                                  21           The parties have each filed a motion to exclude certain opinions of their opponents’ expert

                                  22   witness under the standard of Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 583

                                  23   (1993). This order addresses the limited portion of those challenges that are relevant to the

                                  24   Court’s analysis in context below.

                                  25           The remaining challenges not addressed herein relate to testimony that appears to be only

                                  26   relevant, if at all, to claims disposed by this order on other grounds—i.e., the parties’ claims

                                  27   regarding patent infringement and invalidity. If any party believes that conclusion is incorrect and

                                  28   expert opinions that party has challenged might remain relevant to a claim that will proceed to
                                                                                           19
                                         Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 20 of 48




                                   1   trial, the parties shall meet and confer to determine whether the party that offered the testimony

                                   2   still intends to use it at trial. If so, the parties may file a joint notice to that effect no later than

                                   3   February 24, 2021, and the Court will consider the challenge to that testimony based on the briefs

                                   4   and evidence in the record. The parties may not bring new Daubert challenges to expert opinions

                                   5   not addressed in their present motions, nor may they submit further briefing or evidence on the

                                   6   challenges already submitted.

                                   7   III.    ANALYSIS
                                   8           A.    Legal Standard for Summary Judgment
                                   9           Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  10   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  11   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  12   the absence of a genuine issue of material fact with respect to an essential element of the non-
Northern District of California
 United States District Court




                                  13   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  14   persuasion at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                  15           Once the movant has made this showing, the burden then shifts to the party opposing

                                  16   summary judgment to designate “‘specific facts showing there is a genuine issue for trial.’” Id.

                                  17   (citation omitted); see also Fed. R. Civ. P. 56(c)(1) (“A party asserting that a fact . . . is genuinely

                                  18   disputed must support the assertion by . . . citing to particular parts of materials in the record

                                  19   . . . .”). “[T]he inquiry involved in a ruling on a motion for summary judgment . . . implicates the

                                  20   substantive evidentiary standard of proof that would apply at the trial on the merits.” Anderson v.

                                  21   Liberty Lobby Inc., 477 U.S. 242, 252 (1986). The non-moving party has the burden of

                                  22   identifying, with reasonable particularity, the evidence that precludes summary judgment. Keenan

                                  23   v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). Thus, it is not the task of the court “‘to scour the

                                  24   record in search of a genuine issue of triable fact.’” Id. (citation omitted); see Carmen v. S.F.

                                  25   Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); Fed. R. Civ. P. 56(c)(3).

                                  26           A party need not present evidence to support or oppose a motion for summary judgment in

                                  27   a form that would be admissible at trial, but the contents of the parties’ evidence must be amenable

                                  28   to presentation in an admissible form. See Fraser v. Goodale, 342 F.3d 1032, 1036−37 (9th Cir.
                                                                                            20
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 21 of 48




                                   1   2003). Neither conclusory, speculative testimony in affidavits nor arguments in moving papers

                                   2   are sufficient to raise genuine issues of fact and defeat summary judgment. Thornhill Publ’g Co.,

                                   3   Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). On summary judgment, the court draws all

                                   4   reasonable factual inferences in favor of the non-movant, Scott v. Harris, 550 U.S. 372, 378

                                   5   (2007), but where a rational trier of fact could not find for the non-moving party based on the

                                   6   record as a whole, there is no “genuine issue for trial” and summary judgment is appropriate.

                                   7   Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986).

                                   8          Applying that standard to the cross-motions for summary judgment at hand, the Court

                                   9   draws all reasonable inferences in favor of Safti for the purpose of Plaintiffs’ motion, and all

                                  10   reasonable inferences in favor of Plaintiffs for the purpose of Safti’s motion.

                                  11          B.    Plaintiffs’ Claims for Infringement of the ’475 Patent
                                  12          The Federal Circuit has described the standard for patent infringement as follows:
Northern District of California
 United States District Court




                                  13                  A determination of infringement requires a two-step analysis. The
                                                      court must determine (1) “the scope and meaning of the patent claims
                                  14                  asserted,” and (2) how “the properly construed claims . . . compare[ ]
                                                      to the allegedly infringing device.” Comparison of the claims to the
                                  15                  accused device requires a factual determination that every claim
                                                      limitation or its equivalent is found in the accused device. Because
                                  16                  infringement is a question of fact, infringement is properly decided at
                                                      summary judgment only “when no reasonable jury could find that
                                  17                  every limitation recited in the properly construed claim either is or is
                                                      not found in the accused device.”
                                  18
                                  19   Int’l Rectifier Corp. v. IXYS Corp., 361 F.3d 1363, 1369 (Fed. Cir. 2004) (alterations in original;

                                  20   internal citations omitted).

                                  21          One of the parties’ fundamental disputes is whether Safti’s product, the GPX 120 flooring

                                  22   system, is best described as a layer of structural glass positioned over a layer of fire rated glass (as

                                  23   in the ’475 patent), or instead only as fire rated glass. That question goes to whether the product

                                  24   includes the limitation of claim 1 of the ’475 patent, also incorporated by each asserted dependent

                                  25   claim, that the product must contain both “a first layer of glass which comprises a structural glass”

                                  26   and “a second layer of glass which comprises a fire rated glass, wherein the first layer of glass is

                                  27   positioned above the second layer of glass.” ’475 Patent at 8:40–43. The inquiry is complicated

                                  28   by the fact that, as the parties agreed in the context of claim construction, both “structural glass”
                                                                                          21
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 22 of 48




                                   1   and “fire rated glass” are composed of multiple layers of material bonded together.

                                   2            The Court construed “structural glass” as meaning “a laminated glass sheet made up of two

                                   3   or more layers of glass capable of bearing weight,” and fire rated glass as meaning:

                                   4                   a multi-layered glass sheet meeting all of the following conditions:
                                   5                           a.      made up of two or more layers of glass;
                                   6                           b.      having a transparent intumescent material interspaced
                                                                       between at least two of the glass layers;
                                   7
                                                               c.      having glass as its outer layers; and
                                   8
                                                               d.      rated as possessing a designated fire resistance
                                   9                                   certified by a testing authority.
                                  10   Further Order re Claim Construction at 4. Although the Court construed those terms as parts of a

                                  11   larger disputed term in the context of Claim 24, which is not at issue in the present motions,

                                  12   neither party suggests that the terms have different meanings in that context than in other contexts
Northern District of California
 United States District Court




                                  13   in the ’475 Patent.

                                  14            In the embodiment most consistently described in the record, Safti’s GPX 120 flooring

                                  15   consists of eleven layers,12 as follows from the top down: (1) ½” thick glass; (2) ½” thick glass;

                                  16   (3) ½” thick glass; (4) intumescent material; (5) ¼” thick glass; (6) intumescent material; (7) ¼”

                                  17   thick glass; (8) intumescent material; (9) ¼” thick glass; (10) intumescent material; and (11) ¼”

                                  18   thick glass. See Bautista MSJ Decl. Ex. 4 (MacFarlane Opening Report) Ex. AA; Schickman MSJ

                                  19   Decl. Ex. 2 (Stevick Reply Report) ¶ 17(e). In at least some configurations of the product, layer

                                  20   4—the uppermost layer of intumescent material—is the only layer that does not extend to the full

                                  21   width of the other layers, in order to allow a metal toggle to fit in that space under the lowest layer

                                  22   of thicker glass and support the whole assembly. In the figure below, the glass layers are shaded

                                  23
                                  24
                                  25
                                  26
                                  27
                                       12
                                  28     Safti’s briefs in some instances describe the product as containing nine layers, a figure Safti
                                       reaches by treating the three layers of thicker glass at the top as single layer of structural glass.
                                                                                          22
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 23 of 48




                                   1   with horizontal lines, while the layers of intumescent material between the glass are white:

                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
                                   9   Bautista MSJ Decl. Ex. 4 (MacFarlane Opening Report) Ex. AA. The parties dispute whether

                                  10   different embodiments of the GPX 120 product that may have been offered for sale had different

                                  11   configurations, such as a sealed or unsealed air space between some of the layers, but Plaintiffs

                                  12   neither argue nor identify evidence that any other embodiment differed for the purpose of the “fire
Northern District of California
 United States District Court




                                  13   rated glass” limitation addressed below.

                                  14          In Safti’s view, the entire assembly meets the Court’s construction of “fire rated glass”: it

                                  15   has multiple layers of glass, there is transparent intumescent material between some of those

                                  16   layers, the outer layers are glass, and the full assembly has been rated for fire resistance. See

                                  17   Def.’s MSJ Reply at 3–7. Plaintiffs do not dispute any particular element of that definition.

                                  18   Instead, they argue that layers 5 through 11 (the layers of thin glass and the intumescent material

                                  19   between those layers) are the fire rated glass, while layers 1 through 3 (the thicker glass layers) are

                                  20   the separate structural glass, and the intumescent material that makes up layer 4 is neither

                                  21   structural glass nor fire rated glass. See Pls.’ MSJ Reply at 4–5.

                                  22          Plaintiffs are correct that “characterizing [the] product as a single piece of fire rated glass,”

                                  23   would not necessarily preclude a finding of infringement. See id. Both the invention described in

                                  24   the ’475 patent and the term “fire rated glass” refer to assemblies of multiple layers, and it is

                                  25   conceivable that a particular configuration of glass, intumescent material, and perhaps other layers

                                  26   could meet the definition of fire rated glass while containing a subset of its layers that also meets

                                  27   that definition. So long as such an assembly met the other limitations of at least one claim of the

                                  28   patent, it would infringe, even if the whole assembly could also accurately be described as “fire
                                                                                         23
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 24 of 48




                                   1   rated glass.”

                                   2            Here, however, Plaintiffs have not shown that Safti’s product meets the claim limitation of

                                   3   including a “second layer of glass which comprises a fire rated glass,” positioned below the

                                   4   structural glass, because Plaintiffs have identified no evidence that the lower portion of Safti’s

                                   5   product, taken on its own, is fire rated. See ’475 Patent at 8:41 (emphasis added).13 During claim

                                   6   construction, the Court adopted Safti’s expert witness Dr. Stevick’s opinion “that the term ‘fire

                                   7   rated glass’ denotes that the glass ‘has been rated as possessing a designated fire resistance

                                   8   certified by a testing authority.’” Claim Construction Order at 14 (quoting Stevick Opening

                                   9   Report ¶ 34)). Plaintiffs’ proposed construction lacked any requirement that the glass be rated by

                                  10   a testing authority, but Plaintiffs offered no evidence to support that view, and the Court declined

                                  11   to do so on the basis that it would be inconsistent with both the plain meaning of the word “rated”

                                  12   and Dr. Stevick’s uncontradicted expert opinion. Id. “Plaintiffs’ expert Tim MacFarlane [did] not
Northern District of California
 United States District Court




                                  13   address whether fire-rated glass must be tested.” Id.

                                  14            Plaintiffs have not asked the Court to reconsider that construction. Instead, Plaintiffs argue

                                  15   that the bottom portion of the GPX 120 product—layers 5 through 11, consisting of the four thin

                                  16   glass layers and the three layers of intumescent material sandwiched between them—is itself fire

                                  17   rated, because it is the same configuration as another Safti product, SuperLite II-XLB 120

                                  18   (“SuperLite XLB”). Plaintiffs cite a product fact sheet for SuperLite XLB indicating that it holds

                                  19   a 120-minute fire rating from Intertek and that it has a similar basic configuration, consisting of

                                  20   four layers of glass with three layers of intumescent material between them. Pls.’ MSJ Reply at 4;

                                  21   Pls.’ Opp’n to MSJ at 5–6; McPhail Opp’n Decl. Ex. 1. Plaintiffs cite no other evidence on this

                                  22   point, and do not explain why a finder of fact could infer either that the fire rating for SuperLite

                                  23   XLB would apply to any assembly of four layers of glass and three layers of intumescent material,

                                  24   or that those layers are in fact the SuperLite XLB product incorporated within the GPX 120

                                  25   product.

                                  26            Another piece evidence the Court has identified that might tend to support that

                                  27
                                       13
                                  28     This limitation is included in claim 1, the only independent claim for which Plaintiffs assert
                                       infringement, and the basis for all of the dependent claims Plaintiffs assert.
                                                                                         24
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 25 of 48




                                   1   proposition—unaddressed by either party in their briefs submitted before the hearing—is a

                                   2   description in the fact sheet for the accused GPX 120 flooring product indicating that it is a

                                   3   “[s]ingle glass unit comprised of custom SuperLite II-XLF combined with a tempered laminated

                                   4   walking surface and a structural steel framing grid.” MacFarlane Report Ex. AA (emphasis

                                   5   added). But that product name, ending in XLF, is not the same as the SuperLite XLB product for

                                   6   which Plaintiffs offer evidence of a fire rating. At the hearing, Plaintiffs argued that the difference

                                   7   in naming between XLB and XLF indicates only that one product is intended as a wall while the

                                   8   other is intended as a floor, but Plaintiffs identified no evidence in the record to support that view.

                                   9            As Safti notes, the SuperLite XLB product that Plaintiffs have identified as fire rated is

                                  10   described as measuring 2 ½” thick, while the portion of the accused GPX 120 product that

                                  11   Plaintiffs assert is the same thing is thicker. Def.’s Opp’n to MSJ at 5; McPhail Opp’n Decl. Ex.

                                  12   1. According to Safti’s president William O’Keeffe, the accused GPX 120 product consists of
Northern District of California
 United States District Court




                                  13   three ½” layers of glass at the top, four ¼” layers of glass in the lower portion, and four identical

                                  14   5/8” layers of intumescent material. O’Keeffe Decl. ¶ 9. Those numbers indicate that the lower

                                  15   seven layers—four ¼” layers of glass and three ⅝” layers of intumescent material—come to 2 ⅞”

                                  16   thick, which is ⅜” thicker than the SuperLite XLB product.14

                                  17            Tim MacFarlane’s report, which Plaintiffs did not cite for this issue in any brief submitted

                                  18   before the hearing, concludes that the lower portion of the assembly meets the claim limitation of

                                  19   a “fire rated glass” because it consists of layers of intumescent material sandwiched between

                                  20   layers of glass, a UL testing report characterizes it as a “fire resistant layer,” and the UL report

                                  21
                                  22   14
                                         The measurements in O’Keeffe’s declaration total to a thickness of 5” for the GPX 120 product
                                  23   as a whole, which is close to, but not entirely consistent with, the 5 3/16” thickness reported in the
                                       GPX 120 product fact sheet. See Bautista MSJ Decl. Ex. 4 (MacFarlane Opening Report) Ex. AA.
                                  24   Dr. Stevick’s Reply Infringement Report, which Safti also cites for the thickness of the layers,
                                       confirms O’Keeffe’s figures for the thickness of the glass layers but does not address the thickness
                                  25   of the intumescent material. Schickman MSJ Decl. Ex. 2 (Stevick Reply Report) ¶ 17(e). The
                                       difference may be due to thin layers of adhesive between the layers of ½” thick structural glass,
                                  26   but it is not clearly addressed in the record. Assuming for the sake of argument that the adhesive
                                       adds no thickness and there is a conflict between O’Keeffe’s declaration and the product fact
                                  27   sheet, extrapolating from the 5 3/16” measurement in the product fact sheet and Dr. Stevick’s report
                                       on the thickness of the glass layers would result in a very slightly greater thickness for the layers
                                  28   that Plaintiffs contend are fire rated, and thus a slightly greater discrepancy between those layers
                                       and the SuperLite XLB product.
                                                                                           25
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 26 of 48




                                   1   “states that the glass unit achieved a 120 minute rating.” MacFarlane Report ¶ 79. The page of

                                   2   the report that MacFarlane cites includes three labels reading “120 MINUTE FIRE RATED

                                   3   SUPERLITE-II-XLF WITH POLISH CHAMFER ALL AROUND.” Id. Ex. O at UL0024. Each

                                   4   of those labels is appended to an arrow pointing to the top layer of glass in the overall assembly.

                                   5   Id. Those labels could thus perhaps refer to the top layer of ½” thick glass, or more likely to the

                                   6   entire eleven-layer assembly, but there is no indication that they are intended to show that the

                                   7   lower seven layers are separately rated for any particular fire resistance. The Court understands

                                   8   both those labels and MacFarlane’s reference to “the glass unit” as addressing the fire rating for

                                   9   the full eleven layers of glass and intumescent material as a single unit.

                                  10            In the face of a different product name and different thickness, no reasonable finder of fact

                                  11   could conclude, based solely on the fact that they consist of the same number of layers of glass

                                  12   and intumescent material, that the bottom seven layers of the GPX 120 product are the same
Northern District of California
 United States District Court




                                  13   assembly that received a fire rating as SuperLite XLB. Plaintiffs have identified no evidence that

                                  14   the two products use the same type of glass or intumescent material, that they would behave the

                                  15   same in a fire, or that a fire rating could carry from one to the other. Plaintiffs therefore cannot

                                  16   meet their burden to show that the accused GPX 120 product—which, as far as the Court can

                                  17   discern from the evidence cited by the parties, has only received a fire rating in its fully assembled

                                  18   form—contains within it a layer of “fire rated glass” that is separate from the upper layer of

                                  19   structural glass, as required for claim 1 of the ’475 patent and all of the dependent claims that

                                  20   Plaintiffs have asserted.15 See Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1575

                                  21   (Fed. Cir. 1995) (“To establish literal infringement, every limitation set forth in a claim must be

                                  22   found in an accused product, exactly.”).

                                  23
                                       15
                                  24      In response to some of Safti’s other arguments for non-infringement—related, for example, to
                                       the presence or absence of load transferring means, the presence or absence of a gap between
                                  25   layers, and the transmission of load between layers—Plaintiffs contend that different products
                                       purportedly tested or advertised by Safti infringe the ’475 patent even if the GPX 120 product
                                  26   does not infringe as sold, and that the doctrine of equivalents applies even if Safti did not literally
                                       infringe. Plaintiffs present no such argument on the question of whether Safti’s products contain a
                                  27   “fire rated” layer, and have identified no evidence from which the Court could conclude either that
                                       some other Safti product contains such a layer or that the layers of glass at issue are equivalent to a
                                  28   “fire rated” layer, or more generally that constructing a glass floor that includes any fire resistant
                                       layer is equivalent to one that includes a separately rated layer.
                                                                                         26
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 27 of 48




                                   1            Safti’s motion for summary judgment is GRANTED as to Plaintiffs’ claims for patent

                                   2   infringement, and Plaintiffs’ motion is DENIED as to those claims. Safti’s counterclaim for

                                   3   declaratory judgment of non-infringement is DISMISSED as redundant, as Safti’s counsel agreed

                                   4   at the hearing. The Court does not reach the parties’ remaining arguments on infringement.

                                   5            C.   Motion for Leave to File Supplemental Brief
                                   6            Several days after the hearing, Plaintiffs moved for leave to file a supplemental brief

                                   7   identifying further purportedly relevant evidence already in the record—evidence that Plaintiffs

                                   8   failed to identify as relevant to this issue in their three briefs regarding the motions for summary

                                   9   judgment or at the hearing. See dkt. 213. Much of the evidence Plaintiffs cite in their proposed

                                  10   supplemental brief is not relevant to whether the GPX 120 product contains a layer of fire rated

                                  11   glass that has received a fire rating separate from the GPX 120 product as a whole.16

                                  12            Paragraphs 3 through 11 of the proposed supplemental brief address evidence that,
Northern District of California
 United States District Court




                                  13   Plaintiffs assert, informed MacFarlane’s opinion that the lower portion of the GPX 120 satisfies

                                  14   the Court’s construction of “fire rated glass.” Paragraph 3 cites evidence to indicate only that

                                  15   GPX 120 is fire rated as a whole, and upon scrutiny of the pages specifically cited, some of that

                                  16   evidence indicates that the layers at issue measure greater than two and a half inches thick. The

                                  17   evidence cited in paragraph 4 describes the composition of the product, without addressing

                                  18   whether the lower portion is fire rated or consists of the fire rated SuperLite XLB product. The

                                  19   evidence cited in paragraph 5 addresses Safti’s manufacturing procedures, without addressing

                                  20   whether the lower portion of the GPX 120 product is fire rated.17 The evidence cited in paragraph

                                  21
                                       16
                                  22      The Court has not scrutinized every page of each exhibit—some of which consist of technical
                                       engineering documents running to well over one hundred pages—in an attempt to find any portion
                                  23   that might be relevant. See Keenan, 91 F.3d at 1279 (“As other courts have noted, ‘[i]t is not our
                                       task, or that of the district court, to scour the record in search of a genuine issue of triable fact. We
                                  24   rely on the nonmoving party to identify with reasonable particularity the evidence that precludes
                                       summary judgment.’” (citations omitted)). The Court has reviewed each page of evidence
                                  25   specifically cited, as well as Plaintiffs’ description of that evidence, and has found nothing that
                                       would carry Plaintiffs’ burden to show that the GPX 120 product contains within it a distinct layer
                                  26   of “fire rated glass.”
                                       17
                                          Moreover, Exhibit T to Tim MacFarlane’s report (cited in this paragraph) is not included with
                                  27   the copy of that report in evidence, which skips from Exhibit S to Exhibit U. Based on the Bates
                                       numbers cited, that document may be the same as Exhibit 3 to the declaration of Donald McPhail
                                  28   submitted with Plaintiffs’ opposition brief, but that exhibit does not indicate that the lower portion
                                       of the GPX 120 product is separately fire rated.
                                                                                            27
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 28 of 48




                                   1   6 “show[s] a glass unit that contains multiple sheets of tempered glass” and states that the unit as a

                                   2   whole “achieves a 120 minute rating,” again without addressing whether the lower portion has

                                   3   received a rating on its own. Plaintiffs have never argued that a fire rating for the flooring system

                                   4   as a whole satisfies the requirement that the lower layer of the system is a “fire rated glass.” The

                                   5   evidence cited in paragraph 7 purportedly shows that “the fire resistant layer is nominally 2-3/4”

                                   6   thick,” which Plaintiffs assert is “substantially the same thickness as the SuperLite II-XLB of 2-

                                   7   ½” thickness,” but Plaintiffs cite no evidence indicating that the ¼” difference is insignificant and

                                   8   describes the same product. The evidence cited in paragraph 8 describes the manufacturing

                                   9   process for GPX 120 and indicates that as an intermediate stage of manufacturing, the full

                                  10   assembly measures 4.980” thick (although that measurement only appears on a page of the exhibit

                                  11   that Plaintiffs have not cited). Plaintiffs have not explained why that thickness for the full

                                  12   assembly would indicate that the lower portion consists of SuperLite XLB or otherwise has
Northern District of California
 United States District Court




                                  13   received a fire rating on its own. Paragraph 9 describes a step in constructing the GPX 120 glass

                                  14   assembly in which the structural layer and fire-resistant layer are pressed together to form a

                                  15   “nominal 5-3/16 in. (minimum 4.980 in.) thick assembly,” but Plaintiffs do not explain why that

                                  16   supports a conclusion that the lower layer is separately rated. Paragraph 10 of the proposed

                                  17   supplemental brief cites paragraph 79 of MacFarlane’s report, which is addressed above in the

                                  18   Court’s analysis. As discussed above, the exhibit MacFarlane cites does not support his

                                  19   conclusory assertion that the product satisfies the Court’s construction of “fire rated glass.” As

                                  20   discussed here, the other exhibits Plaintiffs now cite also fail to support that conclusion.

                                  21   Paragraph 11 cites Safti’s corporate representative’s deposition testimony purportedly confirming

                                  22   that some of the documents discussed above accurately describe Safti’s product. Not all of the

                                  23   pages cited in the proposed supplemental brief appear in the excerpt of that transcript included as

                                  24   the exhibit Plaintiffs cite. Regardless, none of the documents that the representative purportedly

                                  25   confirmed show that Safti’s product contains a lower layer of “fire rated glass.”

                                  26          Paragraphs 11 and 12 of the proposed supplemental brief cite evidence of Safti’s

                                  27   “marketing, advertising, and offering for sale of [its] GPX Fire Floor and certification of that

                                  28   product.” That Safti marketed a fire rated GPX flooring system is not in dispute. Plaintiffs
                                                                                         28
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 29 of 48




                                   1   misrepresent some of these exhibits—Exhibits AA, BB, and CC to MacFarlane’s report—as

                                   2   “stat[ing] the fire-rated floor product is composed of fire-rated glass combined with a tempered

                                   3   laminated walking surface.” Those exhibits state that the assembly as a whole is fire rated, but

                                   4   they include no reference to the lower seven layers of the assembly being fire rated on their own.

                                   5          Finally, paragraphs 14 through 16 cite evidence addressing “the different product that was

                                   6   offered for sale by [Safti] to the entity responsible for the Transbay Transit Center.” Plaintiffs cite

                                   7   paragraphs 98 through 100 of MacFarlane’s report, in which he expresses his understanding “that

                                   8   the [PTAB] determined that the 120 minute GPX FireFloor System described and depicted in the

                                   9   2017 version of [Safti’s] Fact Sheet . . . was offered for sale to the contractor responsible for the

                                  10   construction of the Transbay Transit Center . . . in or around March of 2015.” Bautista MSJ Decl.

                                  11   Ex. 4 (MacFarlane Opening Report) ¶ 98; see also id. ¶ 99 (expressing MacFarlane’s

                                  12   understanding that the version offered for sale for the Transbay project was “the same in all
Northern District of California
 United States District Court




                                  13   significant respects as the glass flooring system described and depicted in the 2017 Fact Sheet”).

                                  14   The exhibits cited in those paragraphs of MacFarlane’s report—Exhibits Z, KK, and MM—are not

                                  15   included with the version of his report included in the record, although Exhibit Z, the 2017 fact

                                  16   sheet, appears separately as Exhibit 5 to attorney Philip Bautista’s declaration. MacFarlane does

                                  17   not specifically address the “fire rated glass” limitation in this context, opining only “that the ‘120

                                  18   minute GPX FireFloor System’ 120 minute glass flooring system offered for sale in connection

                                  19   with the Transbay Transit Center project identically contains each and every element of claims, 1,

                                  20   6, 7, 8, 12, 13, and 21 of the ’475 patent,” and infringes claim 11 under the doctrine of

                                  21   equivalents. Id. ¶ 100.

                                  22          The PTAB’s decision focused on the adjustment mechanism (in the parlance of this case,

                                  23   the “toggle”) allegedly included in the product offered for sale to the Transbay project, not the

                                  24   layered glass assembly. See McPhail Opp’n Decl. Ex. 6 (Safti’s notice of appeal, attaching the

                                  25   decision). The 2015 shop drawing on which the PTAB relied to determine what Safti offered to

                                  26   sell to the Transbay project is as follows:

                                  27
                                  28
                                                                                         29
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 30 of 48




                                   1

                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
                                   9
                                  10   McPhail Opp’n Decl. Ex. 7 at OKI-003092.18 In contrast, the 2017 fact sheet cited by MacFarlane

                                  11   includes the following diagram of the GPX 120 product, which accords with most other depictions

                                  12   of that product in the record here:
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21   Bautista MSJ Decl. Ex. 5.

                                  22            With respect to the layered glass assembly, the products plainly are not the same. The

                                  23   2015 drawing depicts an assembly more than an inch thicker than that shown in the 2017 fact

                                  24   sheet, and with more layers of material. Plaintiffs acknowledge in their proposed supplemental

                                  25
                                  26   18
                                         There does not appear to be any evidence that this drawing, which differed from diagrams
                                  27   included in Safti’s bid package, was ever shown to anyone associated with the Transbay project.
                                       The PTAB held that whether the buyer was aware of the nature of the product offered for sale was
                                  28   immaterial to whether the invention was offered for sale. See McPhail Opp’n Decl. Ex. 6 at 34–
                                       35.
                                                                                      30
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 31 of 48




                                   1   brief that the flooring system offered for the Transbay project was a “different product,” Prop’d

                                   2   Supp’l Br. ¶ 14, contradicting MacFarlane’s statement that it was “the same in all significant

                                   3   respects” to the GPX 120 product described in the 2017 fact sheet and in a UL testing report, see

                                   4   Bautista MSJ Decl. Ex. 4 (MacFarlane Opening Report) ¶ 99. Since MacFarlane’s opinion on the

                                   5   product offered for sale to the Transbay project rests solely on its purported identity with the 2017

                                   6   fact sheet, it is not clear whether MacFarlane actually considered the “fire rated glass” layer of the

                                   7   product purportedly offered for sale. Moreover, with respect to the “fire rated glass” limitation,

                                   8   MacFarlane’s analysis of the “typical” GPX 120 configuration included in the 2017 fact sheet is

                                   9   conclusory and unsupported for the reasons discussed above.

                                  10          Perhaps the best evidence Plaintiffs have now identified is the “120 MINUTE RATED

                                  11   SUPERLITE-XL-II” label included on the 2015 shop drawing, with an arrow appearing to

                                  12   designate the lower portion of the product. But this is first addressed in Plaintiffs’ proposed
Northern District of California
 United States District Court




                                  13   supplemental brief; there is no discussion of it in any pre-hearing briefing or, as far as the Court is

                                  14   aware, in any expert report, nor any evidence in the record that Safti ever obtained a fire rating for

                                  15   a product resembling that lower portion of the 2015 shop drawing. It is not at all clear what

                                  16   significance could be drawn from that label standing alone, particularly when Plaintiffs have

                                  17   offered no evidence that the shop drawing in fact depicts the product that was offered for sale—

                                  18   aside from the PTAB’s decision, which is currently on appeal. See MaxLinear, Inc. v. CF

                                  19   CRESPE LLC, 880 F.3d 1373, 1376 (Fed. Cir. 2018) (holding that a decision of the PTAB that

                                  20   was appealed to the Federal Circuit only “became final” for the purpose of collateral estoppel

                                  21   when the Federal Circuit affirmed it).

                                  22          Plaintiffs have been aware of their need to satisfy the “fire rated glass” limitation for some

                                  23   time. The meaning of that term was disputed on claim construction, where the Court held in

                                  24   Safti’s favor because Plaintiffs offered no argument or evidence supporting their preferred

                                  25   interpretation lacking any requirement for certification. See Claim Construction Order at 14. Safti

                                  26   contended that Plaintiffs could not meet that limitation in its motion for summary judgment and

                                  27   argued the point further in its opposition to Plaintiffs’ motion and reply in support of its own.

                                  28   Def.’s MSJ at 16–17 (“Notably, the GPX 120 has no 120-minute fire rating except as a unit.”);
                                                                                         31
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 32 of 48




                                   1   Def.’s Opp’n to MSJ at 2 (“The floor has no fire rating without the top layer . . . .”); Def.’s MSJ

                                   2   Reply at 5–6. Plaintiffs have offered no explanation for their failure to raise the evidence they

                                   3   now cite in the briefing and argument already allowed, before the Court took the matter under

                                   4   submission at the hearing.

                                   5           The newly cited evidence does not, for the reasons discussed above, change the outcome

                                   6   even if considered. Moreover, Plaintiffs have no excuse for their failure to raise these arguments

                                   7   during the allowed briefing on these motions. In any event, the proposed supplemental brief is too

                                   8   little, too late. The motion for leave to file is DENIED.

                                   9           D.    Safti’s Claim for Declaratory Judgment of Invalidity
                                  10           Issued patents have a presumption of validity in infringement proceedings. 35 U.S.C.

                                  11   § 282. The party asserting the invalidity of a patent bears the burden of proving invalidity by clear

                                  12   and convincing evidence. Microsoft Corp. v. i4i Ltd., 131 S. Ct. 2238, 2242 (2011). Clear and
Northern District of California
 United States District Court




                                  13   convincing evidence is such evidence that produces “an abiding conviction that the truth of [the]

                                  14   factual contentions are ‘highly probable.’” Colorado v. New Mexico, 467 U.S. 310, 316 (1984);

                                  15   Procter & Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009). Moreover,

                                  16   “where a party only relies on prior art considered by an examiner in its invalidity contentions, that

                                  17   party has the burden to ‘overcom[e] the deference that is due to a qualified government agency

                                  18   presumed to have properly done its job, which includes one or more examiners who are assumed

                                  19   to have some expertise in interpreting the references and . . . whose duty it is to issue only valid

                                  20   patents.’” Stone Basket Innovations, LLC v. Cook Med. LLC, 892 F.3d 1175, 1179–80 (Fed. Cir.

                                  21   2018) (quoting PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1304 (Fed. Cir. 2008))

                                  22   (alterations in original).

                                  23           Safti’s expert Dr. Stevick states that “the 475 patent would have been obvious to a [person

                                  24   of ordinary skill in the art] and anticipated by prior art and presents no novel features.”

                                  25   Schickman MSJ Decl. Ex. 1 (Stevick Invalidity Report) ¶ 16. Plaintiffs object to those

                                  26   conclusions on the basis that Dr. Stevick has disclaimed any knowledge of the applicable legal

                                  27   standards for obviousness and anticipation, and does not apply those standards in his reports, as

                                  28   well as for failing to understand and apply “basic canons of claim construction.” See Pls.’ Mot. to
                                                                                         32
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 33 of 48




                                   1   Exclude at 3–8. The Court understands Dr. Stevick’s reports as using the terms “obvious” and

                                   2   “anticipated” in their ordinary sense, not as legal terms of art, which he is of course entitled to do.

                                   3   See Schickman MSJ Decl. Ex. 1 (Stevick Invalidity Report) ¶ 27 (“I am an engineer, not a lawyer,

                                   4   and do not express any opinion on legal issues.”). It is for the Court to determine whether the

                                   5   purported similarities between the ’475 patent and the prior art addressed by Dr. Stevick satisfy

                                   6   those legal standards. Similarly, for the purpose of claim construction, Dr. Stevick is an

                                   7   experienced engineer qualified to offer his opinion as to whether an I-beam serves as a means to

                                   8   transfer load. The Court is capable of determining the appropriate weight to afford that opinion,

                                   9   taking into account canons of claim construction and the language of the patent. Plaintiffs’ motion

                                  10   to exclude Dr. Stevick’s opinions regarding validity is DENIED.

                                  11            “‘[A] claim is anticipated if each and every limitation is found either expressly or

                                  12   inherently in a single prior art reference,’” with the elements of those limitations “‘arranged or
Northern District of California
 United States District Court




                                  13   combined in the same way as in the claim.’” Whitserve, LLC v. Computer Packages, Inc., 694

                                  14   F.3d 10, 21 (Fed. Cir. 2012) (alteration in original; emphasis added; citations omitted). The

                                  15   Federal Circuit has addressed the appropriate standard for obviousness as follows:

                                  16                   A claimed invention is unpatentable “if the differences between the
                                                       claimed invention and the prior art are such that the claimed invention
                                  17                   as a whole would have been obvious” to one of ordinary skill in the
                                                       relevant art. 35 U.S.C. § 103. Obviousness is a legal question based
                                  18                   on underlying factual determinations. KSR Int’l Co. v. Teleflex Inc.,
                                                       550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kan. City,
                                  19                   383 U.S. 1, 17–18 (1966); Randall Mfg. v. Rea, 733 F.3d 1355, 1362
                                                       (Fed. Cir. 2013). Among the factual determinations are “the scope and
                                  20                   content of the prior art, differences between the prior art and the
                                                       claims at issue, the level of ordinary skill in the pertinent art, and any
                                  21                   objective indicia of non-obviousness.” Randall, 733 F.3d at 1362
                                                       (citing KSR, 550 U.S. at 406; Graham, 383 U.S. at 17–18). Also a fact
                                  22                   question . . . is whether the relevant skilled artisan had a motivation
                                                       to combine pieces of prior art in the way eventually claimed in the
                                  23                   patent at issue. . . . “One of the ways in which a patent’s subject matter
                                                       can be proved obvious is by noting that there existed at the time of
                                  24                   invention a known problem for which there was an obvious solution
                                                       encompassed by the patent’s claims.” [KSR, 550 U.S.] at 419–20.
                                  25
                                  26   Intercontinental Great Brands LLC v. Kellogg N. Am. Co., 869 F.3d 1336, 1343–44 (Fed. Cir.

                                  27   2017).

                                  28            The first piece of prior art that Dr. Stevick identifies as anticipating or rendering obvious
                                                                                          33
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 34 of 48




                                   1   the claims of the ’475 patent is Figure 1 of the patent itself, which describes a known system of

                                   2   suspending fire rated glass from the lower flanges of a structural I-beam and structural glass from

                                   3   the upper flanges of the same beam, as follows:

                                   4
                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13   ’475 Patent Fig. 1. According to Dr. Stevick, this figure is “identical” to claim 1 of the ’475
                                  14   patent, in large part because Dr. Stevick believes the I-beam depicted in Figure 1 constitutes a
                                  15   “load transferring means.” Schickman MSJ Decl. Ex. 1 (Stevick Invalidity Report) ¶ 21.19
                                  16            As Plaintiffs’ expert MacFarlane notes, the ’475 patent’s explicitly disclaims the presence
                                  17   of any “load transferring means” in Figure 1 and instead describes the I-beam as part of the
                                  18   “structural frame.” Bautista MSJ Decl. Ex. 27 (MacFarlane Rebuttal Report) ¶ 18; ’475 Patent at
                                  19   1:49–53 (“In the prior art double layer system a load transferring means was not included and
                                  20   therefore one portion of the structural frame bore the load from the first layer of glass and a
                                  21   separate portion of the structural frame supported the second layer of glass.”); see ’475 Patent at
                                  22   1:13–16, 4:37–38 (identifying Figure 1 as showing the prior art double layer system). The
                                  23   specification states that the invention is preferable to the configuration in Figure 1 because, among
                                  24   other reasons, the greater distance between layers that results from using an I-beam to separate
                                  25   them is unsightly. ’475 Patent at 1:21–28. Claim 1 of the patent also describes “a structural frame
                                  26   comprising a plurality of beams and plurality of cross members interconnecting the beams” as
                                  27
                                       19
                                  28     Claim 24 of the ’475 patent, which Dr. Stevick also asserts is invalidated by Figure 1, similarly
                                       requires a “load transferring means.”
                                                                                      34
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 35 of 48




                                   1   distinct from the “load transferring means.” ’475 Patent at 8:44–46. Dr. Stevick’s closing

                                   2   invalidity report asserts that the I-beam depicted in Figure 1 would be distinct from a structural

                                   3   frame for the building as a whole, but does not address the express statements in the specification

                                   4   that Figure 1 depicts a form of prior art lacking a “load transferring means.” See Schickman MSJ

                                   5   Decl. Ex. 3 (Stevick Closing Invalidity Report) ¶¶ 17–28.

                                   6          Where the specification of a patent reveals a “special definition” given by the inventor that

                                   7   differs from the meaning the term might otherwise possess, or “an intentional disclaimer, or

                                   8   disavowal, of claim scope by the inventor,” “the inventor’s lexicography governs.” Phillips v.

                                   9   AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005). Reading the ’475 patent as a whole, the term

                                  10   “load transferring means” as used therein cannot encompass the I-beam in Figure 1, even if the

                                  11   beam could accurately be described in another context as means for transferring load. The

                                  12   specification disclaims such scope by explaining that the prior art based on an I-beam lacked a
Northern District of California
 United States District Court




                                  13   “load transferring means.” ’475 Patent at 1:49–53. Accordingly, in “the inventor’s lexicography,”

                                  14   see Phillips, 415 F.3d at 1316, a “load transferring means” must be something other than an I-

                                  15   beam. Figure 1 therefore does not reveal an “identical” system to that claimed in the patent,

                                  16   contrary to Dr. Stevick’s view. Cf. Schickman MSJ Decl. Ex. 1 (Stevick Invalidity Report) ¶ 21.

                                  17   Accordingly, Figure 1 does not render any claim of the ’475 patent invalid as anticipated.

                                  18          Whether the steps needed to go from Figure 1 to the claimed invention—using a distinct,

                                  19   non-I-beam, non-structural-frame load transferring means situated on top of a structural frame to

                                  20   separate the structural glass from the fire rated glass, rather than using existing flanges of an I-

                                  21   beam that is part of the structural frame—would be obvious to someone of ordinary skill in the art

                                  22   might be a closer question if presented as a matter of first impression. Under the standard

                                  23   applicable here, however, Safti has not met its heavy burdens of both presenting clear and

                                  24   convincing evidence and overcoming the deference owed to patent examiners who were well

                                  25   aware of Figure 1 when they issued the patent containing it. Safti cites no evidence except Dr.

                                  26   Stevick’s report, which addresses only the similarities between the two configurations—more

                                  27   specifically, Dr. Stevick’s legally erroneous view that they are identical. See Def.’s MSJ at 17–19;

                                  28   Def.’s Opp’n to MSJ at 11–12; Def.’s MSJ Reply at 10–12. Safti identifies no evidence
                                                                                          35
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 36 of 48




                                   1   addressing whether others had motivation to modify the prior art as the ’475 patent does, or

                                   2   whether any other relevant indicia existed as to obviousness or non-obviousness.20 The fact that

                                   3   an I-beam making up a structural frame in the prior art served a similar role supporting separate

                                   4   layers glass to the load transferring means used to support separate layers of glass in the claimed

                                   5   invention is not clear and convincing evidence that the use of such a separate component on top of

                                   6   the structural frame to achieve a more visually appealing result would have been obvious to a

                                   7   person of ordinary skill in the art.

                                   8            The other prior art at issue is French Patent No. 2,723,123 (the “’123 patent”), and

                                   9   specifically Figure 2 of that patent, as follows (taken here from Dr. Stevick’s invalidity report):

                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20   Schickman MSJ Decl. Ex. 1 (Stevick Invalidity Report) ¶ 19. Dr. Stevick asserts that this patent
                                  21   was “not discussed within the prosecution history,” id. ¶ 18, but the ’475 patent itself lists the
                                  22   French ’123 patent (as well as an English language abstract of that patent) as among the
                                  23   documents considered by the patent office, see ’475 Patent at p. 2. “[W]hen prior art ‘is listed on
                                  24   the face’ of a patent, ‘the examiner is presumed to have considered it.’” Stone Basket Innovations,
                                  25   LLC v. Cook Med. LLC, 892 F.3d 1175, 1179 (Fed. Cir. 2018) (quoting Shire LLC v. Amneal
                                  26
                                       20
                                  27     The Court does not rely on MacFarlane’s opinion that the patented product achieved significant
                                       commercial success as an indication of non-obviousness. Safti is likely correct that such an
                                  28   opinion falls outside of MacFarlane’s expertise, but the Court need not reach that question because
                                       the opinion is not necessary to the conclusion that Safti has not met its evidentiary burden.
                                                                                        36
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 37 of 48




                                   1   Pharm., LLC, 802 F.3d 1301, 1307 (Fed. Cir. 2015)).

                                   2            Although Safti does not address this patent in its briefs, the Court addresses it in an

                                   3   abundance of caution, because Dr. Stevick offered an opinion that it invalidates the patent claims

                                   4   at issue and Plaintiffs addressed that opinion in their motion for summary judgment. See Pls.’

                                   5   MSJ at 20.

                                   6            According to Dr. Stevick, Figure 2 of the French ’123 patent describes the limitations of

                                   7   claim 1 of the ’475 patent because it shows structural glass as item 12 (labeled near the top right),

                                   8   positioned above a fire rated glass layer as item 15 (labeled near the center right), a load

                                   9   transferring means in the form of “a load bearing steel glazing bead” as item 13 (labeled near the

                                  10   top left and circled in red), a vertical portion of the load transferring means in the form of the “L-

                                  11   shaped modular frame unit” as item 4 (labeled near the lower center), and a structural frame in the

                                  12   form of a cowling as item 18 (labeled near the bottom right) and “modulated frames” as items 1, 2,
Northern District of California
 United States District Court




                                  13   and 3 (which do not appear to be labeled in this diagram). See Schickman MSJ Decl. Ex. 1

                                  14   (Stevick Invalidity Report) (table comparing prior art to claim limitations, included between the

                                  15   report and Appendix 1).21

                                  16            In response, MacFarlane states a person of ordinary skill in the art would understand a

                                  17   “glazing bead” to generally describe something no more than one or two millimeters thick, which

                                  18   would be too thin to support the full load of a floor without transmitting some of that load to the

                                  19   fire rated glass below it, designated as item 14. Bautista MSJ Decl. Ex. 27 (MacFarlane Rebuttal

                                  20   Report) ¶ 25. MacFarlane also asserts that the screw that connects the glazing bead to the L-

                                  21   shaped beam is inserted through an oblong hole in the glazing bead in order to account for varying

                                  22   thickness of the fire rated glass below it, which would not provide vertical support for the glazing

                                  23   bead under load, since the oblong hole would allow it to slip downwards. Id. & Ex. 1.

                                  24   MacFarlane “note[s] that the same material (20) that is used between the structural glass (12) and

                                  25   the steel glazing bead (13) is also used between the steel glazing bead and the fire rated glass

                                  26
                                  27   21
                                         While Dr. Stevick addresses both independent claim 1 and independent claim 24 of the ’475
                                  28   patent as purportedly anticipated by Figure 1 of the ’475 patent, he only addresses claim 1 as
                                       purportedly anticipated by the French patent.
                                                                                        37
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 38 of 48




                                   1   below (14),” indicating that if that material can transmit load from the structural glass floor to

                                   2   glazing bead, it would also be sufficiently rigid to transmit load from the glazing bead to the fire

                                   3   rated glass, such that the load of the structural glass does not “bypass” the fire rated glass. Id.

                                   4   ¶ 26.

                                   5           In his closing invalidity report, Dr. Stevick contends that the glazing bead labeled as 13

                                   6   must support load because it is identified as being made of “load bearing steel” (a term that

                                   7   appears for the first time in his closing report; his initial report describes it only as “steel”), that

                                   8   MacFarlane places too much emphasis on the translated term “glazing bead,” and that the material

                                   9   labeled as 20 would carry no load between the glazing bead and the fire rated glass because it is

                                  10   identified as type of a soft felt insulation. Schickman MSJ Dec. Ex. 3 (Stevick Closing Invalidity

                                  11   Report) ¶¶ 29–30. Dr. Stevick does not address MacFarlane’s opinion that the material labeled as

                                  12   20 must be capable of transmitting load because the same material is shown as supporting the
Northern District of California
 United States District Court




                                  13   structural glass floor above the glazing bead, or that the oblong hole for the screw attaching the

                                  14   glazing bead to the L-shaped beam would not support vertical load.

                                  15           Ultimately, the Court is faced with two experts’ conflicting interpretations of a patent that

                                  16   appears in the record only in French. See Bautista MSJ Decl. Ex. 28 (the ’123 patent, in French).

                                  17   Safti has once again “failed to provide a translation of the French patent.” See Claim Construction

                                  18   Order at 12 (noting this deficiency when Safti sought to rely on a different portion of the same

                                  19   patent for claim construction). With no way to review the patent’s description of the invention

                                  20   claimed therein, the Court cannot say with any certainty which expert’s view more closely aligns

                                  21   with it. That, combined with Dr. Stevick’s failure to address meaningful points raised by

                                  22   MacFarlane as to the use of material 20 and the significance of the oblong screw hole, compels a

                                  23   conclusion that Safti cannot meet its heavy burden to show by clear and convincing evidence that

                                  24   the French ’123 patent anticipates or renders obvious any claim of the ’475 patent, and to

                                  25   overcome the deference owed to the patent examiners who also consider the French patent.

                                  26           Plaintiffs’ motion for summary judgment is GRANTED as to Safti’s counterclaim for

                                  27   declaratory judgment of invalidity, and Safti’s motion is DENIED as to that claim.

                                  28
                                                                                           38
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 39 of 48




                                   1           E.    Whether Safti Offered a Product with Toggles for the Transbay Project

                                   2           Safti seeks summary adjudication that it did present any product containing a “load

                                   3   transferring means” to the Transbay project, because it had not yet invented the toggle mechanism

                                   4   when it submitted its bid for that project. Def.’s MSJ at 20–21. Based on the Court’s conclusion

                                   5   that Plaintiffs cannot show infringement of the ’475 patent because there is no evidence that any

                                   6   Safti product contained a “fire rated glass” distinct from the flooring product as a whole, the issue

                                   7   of whether Safti offered a product with toggles is not relevant to any claim remaining in the case.

                                   8   The Court therefore declines to reach that issue.

                                   9           Safti does not otherwise seek summary judgment on Plaintiffs’ claims regarding

                                  10   misrepresentations or interference. To the extent those claims rest on representations of non-

                                  11   infringement or offering an infringing product, they fail based on the Court’s conclusion that Safti

                                  12   is entitled to summary judgment on the issue of infringement. To the extent that they rest on other
Northern District of California
 United States District Court




                                  13   representations or conduct, they may proceed.

                                  14           F.    Safti’s Misrepresentation Counterclaims
                                  15                   1.      Legal Standard for the Lanham Act
                                  16           The Lanham Act prohibits in relevant part the use of “any false designation of origin, false

                                  17   or misleading description of fact, or false or misleading representation of fact, which— (A) is

                                  18   likely to cause confusion, or to cause mistake, or to deceive as to . . . origin . . . of his or her goods,

                                  19   services, or commercial activities by another person, or (B) in commercial advertising or

                                  20   promotion, misrepresents the nature, characteristics, qualities, or geographic origin of his or her or

                                  21   another person’s goods, services, or commercial activities.” 15 U.S.C. § 1125(a)(1).

                                  22           The Supreme Court has articulated a two-part test for determining whether a plaintiff has

                                  23   standing under the Lanham Act to bring a false advertising claim. Lexmark Int’l, Inc. v. Static

                                  24   Control Components, Inc., 572 U.S. 118, 129–34 (2014). First, the plaintiff’s interests must fall

                                  25   within the “zone of interest” that Congress meant to protect under the Lanham Act. Id. at 129–32.

                                  26   The Court found that “to come within the zone of interests in a suit for false advertising under

                                  27   § 1125(a), a plaintiff must allege an injury to a commercial interest in reputation or sales.” Id. at

                                  28   131–32. Second, the plaintiff “must show economic or reputational injury flowing directly from
                                                                                           39
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 40 of 48




                                   1   the deception wrought by the defendant’s advertising; and that occurs when deception of

                                   2   consumers causes them to withhold trade from the plaintiff.” Id. at 133.

                                   3                    2.    Legal Standard for the UCL
                                   4          California’s UCL broadly prohibits unlawful, unfair, and fraudulent business acts. Kor.

                                   5   Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1143 (2003). “Unlawful acts are anything

                                   6   that can properly be called a business practice and that at the same time is forbidden by law . . . be

                                   7   it civil, criminal, federal, state, or municipal, statutory, regulatory, or court-made, where court-

                                   8   made law is, for example a violation of a prior court order.” Sybersound Records, Inc. v. UAV

                                   9   Corp., 517 F.3d 1137, 1151 (9th Cir. 2008) (ellipsis in original) (citations and internal quotation

                                  10   marks omitted). “Unfair acts among competitors means ‘conduct that threatens an incipient

                                  11   violation of an antitrust law, or violates the spirit or policy of those laws because its effects are

                                  12   comparable to or the same as a violation of the law, or otherwise significantly threatens or harms
Northern District of California
 United States District Court




                                  13   competition.’” Id. at 1152 (quoting Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th

                                  14   163, 187 (1999)). “Finally, fraudulent acts are ones where members of the public are likely to be

                                  15   deceived.” Id.

                                  16          For a non-governmental plaintiff to bring a claim under the UCL, the plaintiff must have

                                  17   “suffered injury in fact and ha[ve] lost money or property as a result of the unfair competition.”

                                  18   Cal. Bus. & Prof. Code § 17204.

                                  19                    3.    Transbay Project
                                  20          Greenlite and Safti both submitted designs for a large glass fire floor as part of the

                                  21   Transbay project in 2015. Bautista MSJ Decl. Ex. 14 (Dennett Decl.) ¶ 7; O’Keeffe Decl. ¶ 4.

                                  22   Greenlite was ultimately selected for the project. Safti contends that Greenlite won the project by

                                  23   misrepresenting its compliance with “Buy America” requirements.

                                  24          Dennett states in his declaration that “Greenlite informed Crown Corr [the subcontractor

                                  25   responsible for the glass floor] of the possibility of supplying glass manufactured in Germany in

                                  26   an e-mail as early March 12, 2015,” which he claims is attached to his declaration as Exhibit 2.

                                  27   Bautista MSJ Decl. Ex. 14 (Dennett Decl.) ¶ 8. Exhibit 2 is in fact a series of emails dated

                                  28   October 16 through October 27, 2015; the one relevant email in that exhibit is addressed further
                                                                                          40
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 41 of 48




                                   1   below. See Bautista MSJ Decl. Ex. 14 (Dennett Decl.) Ex. 3.

                                   2          There is a separate set of emails from March of 2015 elsewhere in the record, in which

                                   3   Dennett introduced a number of employees of Greenlite’s glass supplier Vetrotech to the Transbay

                                   4   project contractors in preparation for a meeting to consider Greenlite’s proposal for flooring.

                                   5   Schickman Opp’n Decl. Ex. 16. Vetrotech’s director of marketing and sales Kirk Ratzel replied

                                   6   on March 12, 2015 to express concern about the project’s “Buy America” criteria, stating that

                                   7   Vetrotech could only produce glass conforming to the project specifications at its factory in

                                   8   Germany, and that if American production was “a ‘killer criteria’ then we should know now, so as

                                   9   not to waste your valuable time.” Id.

                                  10          Dennett responded directly to Ratzel to explain that he had “already asked” and “[t]hey

                                  11   will not allow production in Germany,” and that he needed Vetrotech to produce the glass at its

                                  12   factory in the United States. Schickman Opp’n Decl. Ex. 12. Ratzel reiterated that the glass could
Northern District of California
 United States District Court




                                  13   not be produced in the United States for technical reasons, that he “was not exaggerating or

                                  14   playing poker,” and that “[i]f it’s a deal killer, then no reason to have the meeting.” Id. Dennett

                                  15   responded only, “It’s a deal killer.” Id.

                                  16          Meanwhile, Jeff Heath, a senior project manager for the Webcor-Obayashi joint venture

                                  17   leading the project, forwarded Ratzel’s first email to other people involved with the project to ask

                                  18   if there would be “a problem with Greenlite and Buy American,” noting that Dennett had told him

                                  19   Greenlite could meet the Buy America requirement. Dennett Reply Decl. Ex. 1. Erick del Angel,

                                  20   an architect at the firm Adamson Associates, in turn forwarded Heath’s email back to Dennett,

                                  21   stating that he “found Mr. Ratzel’s email to Webcor a bit concerning” and specifically

                                  22   highlighting Ratzel’s representation that “everything is made in Germany.” Id. Dennett

                                  23   responded to del Angel on March 13, 2015:

                                  24                  Erick,
                                  25                  Please ignore the email from Kirk. I had a talk with him. We may
                                                      have to make a portion of the fire-glass in VETROTECH Germany,
                                  26                  but it will primarily be assembled and manufactured at VETROTECH
                                                      Auburn WA USA… The top glass floor portion is 100% USA and all
                                  27                  the steel components will be 100% USA.
                                  28                  We also discussed with Jeff Heath and he said that would be ok.
                                                                                        41
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 42 of 48




                                   1                  Ryan
                                   2   Id.

                                   3          Several months later on October 27, 2015, Dennett sent an email to Erick Bryant, an

                                   4   employee of Crown Corr, as follows:

                                   5                  Also now that you have strong Buy America language in your terms
                                                      and conditions, for both Crown Corr, Greenlite and Vetrotech’s sake,
                                   6                  we need to define “as defined by 49 U.S.C, Section 523 (j), 49 CFR
                                                      Part 661, and 49 U.S.C. 24405”.
                                   7
                                                      As you know, and as we have been saying from the get-go: “the glass
                                   8                  components are fabricated in Germany and then assembled into
                                                      frames in America, with American steel” . The VETROTECH Kinon
                                   9                  Factory in Germany is the only factory in the world to handle the fire-
                                                      glass fabrication and capacity for this project.
                                  10
                                                      We have all had this discussion with Webcor, now I think we need
                                  11                  this in writing from the Transbay authority that our discussed plan to
                                                      “assemble in America” is in fact acceptable.
                                  12
Northern District of California
 United States District Court




                                  13   Bautista MSJ Decl. Ex. 14 (Dennett Decl.) Ex. 2. There is no evidence in the record as to whether

                                  14   or how Bryant responded.

                                  15          On December 14, 2015, Dennett sent a letter to Crown Corr and other parties responsible

                                  16   for the Transbay Project in response to a request to verify “Buy America” compliance. Id. ¶ 8 &

                                  17   Ex. 3. Dennett wrote that the “fire-rated glass and structural glass must be manufactured by

                                  18   Vetrotech Saint-Gobain KINON facility in Aachen, Germany” because that was “the only factory

                                  19   that can handle the complexity and capacity for the glass fabrication,” but that the glass

                                  20   components would be “assembled and glazed into frames” at Vetrotech’s factory in Auburn,

                                  21   Washington, and all other components of the flooring system would be manufactured in the

                                  22   United States by US Steel. Id. After receiving that letter, Crown Corr and the other responsible

                                  23   parties did not require Greenlite to supply glass manufactured in the United States. Id. ¶ 9.

                                  24          Dennett testified at his deposition that he was hoping to have at least some of the glass

                                  25   manufactured in the United States, but tests results indicated it would not be possible, which he

                                  26   “came to terms with” roughly within a week before sending the December 14, 2015 letter.

                                  27   Bautista MSJ Decl. Ex. 15 (Dennett Dep.) at 163:11–165:8.

                                  28          Other than Dennett’s email to Erick del Angel, which is as self-serving as his testimony,
                                                                                        42
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 43 of 48




                                   1   there is no documentary evidence to suggest that there was ever any likelihood that any of the

                                   2   glass could be produced in the United States. The only documentary evidence from Vetrotech,

                                   3   Kirk Ratzel’s emails, states that it could not. That is not to say that Dennett’s testimony is

                                   4   necessarily untruthful, but drawing all reasonable inferences in favor of Safti for the purpose of

                                   5   Plaintiffs’ motion for summary judgment, a jury would not be required to credit any of Dennett’s

                                   6   testimony, and might reasonably conclude that Ratzel’s initial statement—that the glass would

                                   7   need to be produced in Germany—was both true and known to Dennett at all relevant times. If

                                   8   that were the case, Dennett’s March 2015 statement to del Angel that at least some of the

                                   9   structural glass would be produced in the United States, which Dennett purportedly also conveyed

                                  10   to Jeff Heath, would have been a misrepresentation as to the nature and origin of the glass

                                  11   intended to be used in the project.

                                  12          While the evidentiary record as to the Transbay contractors’ motivations in selecting a
Northern District of California
 United States District Court




                                  13   supplier is somewhat thin—neither party appears to have taken a deposition of anyone involved in

                                  14   that decision—there is evidence from which a jury could infer that Dennett’s statement that some

                                  15   glass would be produced in the United States influenced the decision to select Greenlite over Safti

                                  16   as the glass flooring supplier. Dennett only asserted that some glass would be made in the United

                                  17   States after Heath and del Angel both expressed concern about Ratzel’s statement that it would

                                  18   need to be produced in Germany and how that would affect the project’s “Buy America”

                                  19   compliance. Dennett himself stated in a contemporaneous email that producing the glass in

                                  20   Germany would be a “job killer.” While Plaintiffs present some evidence indicating Safti was not

                                  21   chosen due to a higher price, a jury drawing all reasonable inferences in favor of Safti might

                                  22   conclude that if Greenlite failed to meet a “job killer” criteria, Safti would have been selected

                                  23   despite the higher price. And while Greenlite was ultimately allowed to proceed with the project

                                  24   despite sourcing all of the glass from Germany after it revealed months later that it would need to

                                  25   do so, it is not clear that the parties involved with that decision would have shown the same

                                  26   flexibility had that been known at the time of initial selection. The emails exchanged at that time

                                  27   suggest they would not have.

                                  28          The Court is therefore satisfied that genuine issues of material fact remain to be resolved
                                                                                         43
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 44 of 48




                                   1   for Safti’s Lanham Act claim based on the Transbay project. The same facts could also support a

                                   2   claim under the UCL, at least based on the “unlawful” prong and Greenlite’s purported violation if

                                   3   the Lanham Act, and perhaps also based on a violation of the Buy America Act or the “unfair”

                                   4   prong. Safti has standing under that statute because a jury could reasonably conclude that it “lost

                                   5   money or property” as a result of not being selected for the project. Plaintiffs’ motion is therefore

                                   6   DENIED as to Safti’s Lanham Act and UCL counterclaims to the extent they are based on

                                   7   misrepresentations regarding where glass would be produced for the Transbay project.

                                   8                  4.      20 Washington Project
                                   9          The 20 Washington project concerned construction of a building in Princeton, New Jersey.

                                  10   Bautista MSJ Decl. Ex. 14 (Dennett Decl.) ¶ 10. On September 24, 2015, Dennett sent an email to

                                  11   Mark Jaffar, an associate at KPMB Architects, indicating that a subcontractor had awarded

                                  12   flooring work to Safti and was in the process of reviewing Safti’s shop drawings for approval.
Northern District of California
 United States District Court




                                  13   Bautista MSJ Decl. Ex. 22 (Jaffar Decl.) ¶ 2 & Ex. 1. Dennett’s email included the following

                                  14   warning:

                                  15                  SaftiFirst have been trying to copy our Glass Floor system for a while
                                                      now. We have not seen their details yet because they are trying to be
                                  16                  sneaky. They have not done a project yet so again for this reason we
                                                      have not seen their details. But I have to point out that if the Safti
                                  17                  details look anything like our details they will be in US patent
                                                      violation.
                                  18
                                                      More importantly for you [sic] sake is to make sure they have a tested
                                  19                  and listed system. From what I can find on UL and Intertek directories
                                                      Safti do not have a listing or a fire-test for a horizontal glass floor.
                                  20
                                  21   Id. Jaffar responded later the same day as follows:

                                  22                  Sorry I missed your call. Thanks very much for the e-mail with the
                                                      information on SaftiFirst’s floor system. We did receive the shop
                                  23                  drawings and have rejected them based on the details not matching
                                                      what was shown in our Architectural drawings.
                                  24
                                                      We will follow up with the Construction Manager to find out the
                                  25                  history of this and to impress on them that we need a system that is
                                                      detailed as the Architectural documents show and that is a tested,
                                  26                  rated assembly. Based on your e-mail below, it seems like SaftiFirst
                                                      DOES NOT have a tested assembly.
                                  27
                                                      Not sure where this will end up, but if we have any questions we will
                                  28                  be in touch…
                                                                                        44
                                         Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 45 of 48




                                   1   Id. (ellipsis in original).

                                   2           Dennett testified at his deposition that he believed Safti was being “sneaky” by “going to

                                   3   great lengths . . . for us not to see their details maybe because they thought they may be in patent

                                   4   infringement.” Bautista Decl. Ex. 15 (Dennett Dep.) at 72:6–9. He testified that he believed Safti

                                   5   did not have a “listing or a fire-test for a horizontal glass floor” at the time of his email because he

                                   6   “couldn’t find any on the . . . testing agency’s database.” Id. at 74:15–19. Greenlite was

                                   7   ultimately awarded the flooring contract for the 20 Washington project. Id. at 75:16–21.

                                   8           Safti had in fact received a 60-minute fire rating for a floor from Intertek based on tests

                                   9   performed on June 26, 2015, where the floor failed after 81 minutes and thus failed to receive a

                                  10   120-minute rating. Schickman MSJ Decl. Ex. 2 (Stevick Reply Report) ¶ 35. Safti received

                                  11   additional certifications years later, after modifying its products. Id. ¶¶ 36–37

                                  12           “Statements of opinion are not generally actionable under the Lanham Act,” including
Northern District of California
 United States District Court




                                  13   opinions of a layperson on issues of law. Coastal Abstract Serv., Inc. v. First Am. Title Ins. Co.,

                                  14   173 F.3d 725, 731 (9th Cir. 1999). Dennett’s statements that Safti was being “sneaky,” and that

                                  15   “if the Safti details look anything like our details they will be in US patent violation,” are

                                  16   statements of opinion, not fact, particularly taking into account the conditional nature of Dennett’s

                                  17   comment on patent infringement and the fact that he disclaimed any knowledge of the details of

                                  18   Safti’s floor. As for the fire rating, Dennett stated only that he was unable to find evidence of a

                                  19   listing on UL and Intertek’s websites. Safti has identified no evidence that such a listing was in

                                  20   fact available on those websites at that time, nor addressed whether Dennett’s statement would be

                                  21   sufficiently misleading to support a claim even if technically accurate.

                                  22           The Court therefore concludes that no reasonable finder of fact could find that Safti met its

                                  23   burden under the Lanham Act to prove a false or misleading representation with respect to the 20

                                  24   Washington project. Safti also has not explained how these statements would support a claim

                                  25   under the UCL if not through a Lanham Act violation. Plaintiffs’ motion is GRANTED as to

                                  26   those counterclaims to the extent they rest on the 20 Washington project. The Court does not

                                  27   reach the question of whether a finder of fact could infer a causal relationship between Dennett’s

                                  28   statements and Safti’s removal from the project.
                                                                                          45
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 46 of 48




                                   1                  5.      Other Projects

                                   2          Safti cites purported misrepresentations related to the Willis Tower project in Chicago, but

                                   3   does not address Plaintiffs’ argument that Safti has shown no evidence of damages related to that

                                   4   project. See Def.’s Opp’n to MSJ at 17. There is no evidence contradicting an email offered by

                                   5   Plaintiffs from a project engineer on that project stating that “[t]he owners decided not to go with a

                                   6   structural glass floor” because “[t]hey didn’t want to deal with the city and codes etc, and found a

                                   7   metal project they want to use instead.” Dennett Reply Decl. Ex. 2.

                                   8          Safti also contends that Greenlite misrepresented its Buy America compliance with respect

                                   9   to the project at Union Square, a project from which Greenlite was ultimately removed when the

                                  10   general contractor replaced the subcontractor that had hired Greenlite. Def.’s Opp’n to MSJ at

                                  11   15–16. Safti does not explain how those representations harmed Safti. See id.

                                  12          Safti cites only the Transbay project and the 20 Washington project as jobs that it
Northern District of California
 United States District Court




                                  13   purportedly lost on account of alleged misrepresentations by Greenlite. Id. at 18–19. In a

                                  14   November 18, 2020 email, Safti’s counsel “confirm[ed] that 20 Washington and Transbay are the

                                  15   two specific projects which we claim were lost because of plaintiffs’ conduct under the Lanham

                                  16   Act . . . and under any other theory properly available under Rule 15.” Bautista MSJ Decl. Ex. 19.

                                  17   Safti has identified no evidence that the representations at issue for any other projects damaged

                                  18   Safti in any way. Safti therefore has not met its burden to show that a reasonable finder of fact

                                  19   could determine that it suffered either “economic or reputational injury flowing directly from the

                                  20   deception,” as would be necessary for its Lanham Act counterclaim, or “injury in fact” such that

                                  21   Safti “lost money or property,” as would be necessary for its UCL counterclaim. Plaintiffs’

                                  22   motion for summary judgment is GRANTED as to those claims with respect to all projects other

                                  23   than the Transbay project.

                                  24                  6.      Representations on Greenlite’s Website
                                  25          Safti also cites representations on Greenlite’s website in support of its Lanham Act and

                                  26   UCL claims. Dennett testified that a reference to “50 plus professionals” on Greenlite’s website

                                  27   included third-party independent contractors whom Greenlite worked with on a project-by-project

                                  28   basis, not only Greenlite employees. Bautista Decl. MSJ Ex. 23 (Dennett 30(b)(6) Dep.) at
                                                                                        46
                                            Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 47 of 48




                                   1   158:19–161:3. He testified that a reference to “100 plus competed projects” referred to all projects

                                   2   with the Liteflam flooring system, including not only projects by Greenlite but also projects that

                                   3   inventor Michael Rae completed internationally and projects that an earlier company Dennett was

                                   4   involved with that had licensed the ’475 patent from Ely Holdings had completed, and that the

                                   5   number was not limited to fire rated floors. Id. at 155:20–157:20. Dennett testified that Greenlite

                                   6   had only completed around ten projects installing 120-minute fire rated floors. Id. at 157:24–

                                   7   158:9.22

                                   8            Safti has identified no evidence that any customer ever saw or relied on these

                                   9   representations, or that Safti was harmed by them. Safti also has not identified any evidence of the

                                  10   nature of the website except for descriptions in the excerpts of Dennett’s deposition—the web

                                  11   page itself does not appear to be in evidence. There is no evidence from which a finder of fact

                                  12   could determine whether the representations are actually misleading in context or if Dennett’s
Northern District of California
 United States District Court




                                  13   explanations of them are consistent with how a viewer of the website would naturally interpret

                                  14   them, or whether Safti was damaged by the representations in any way. Plaintiffs’ motion for

                                  15   summary judgment is GRANTED as to Safti’s claims based on the website representations.

                                  16            G.   Safti’s Unfiled Counterclaims Regarding Interference
                                  17            Safti includes a section of its opposition brief defending claims for interference with

                                  18   contract and economic advantage that it has not asserted in any pleading. See Fed. R. Civ. P. 7(a)

                                  19   (defining the “pleadings” allowed in civil litigation in federal court). Def.’s Opp’n to MSJ at 20–

                                  20   23 & n.8. Safti asserts that it “has advised Greenlite that, based on the discovery in this case, it

                                  21   intends to move for leave to amend its pleading to assert intentional interference with contract and

                                  22   prospective advantage, based on the same set of operative facts underlying its unfair competition

                                  23   claims,” citing a November 18, 2020 email between counsel. Id. at 20 n.8 (citing Bautista MSJ

                                  24   Decl. Ex. 19). But Safti has not filed a motion for leave to amend, and such claims are not before

                                  25
                                  26   22
                                          Safti also asserts that Greenlite falsely advertised selling “the only floor available in North
                                  27   America,” but cites no evidence for that except pages of Dennett’s deposition transcript that are
                                       not included in the record before the Court. Def.’s Opp’n to MSJ at 16. To the extent Safti bases
                                  28   its claims on that purported misrepresentation, Plaintiffs are entitled to summary judgment
                                       because there is no evidence in the record that Greenlite actually made such a representation.
                                                                                           47
                                        Case 3:18-cv-06721-JCS Document 214 Filed 02/03/21 Page 48 of 48




                                   1   the Court at this time. “The Ninth Circuit has recognized that ‘a party may not circumvent Rule

                                   2   8’s pleading requirements by asserting a new allegation in response to a motion for summary

                                   3   judgment.’” Siltronic Corp. v. Employers Ins. Co. of Wausau, No. 3:11-CV-1493-YY, 2018 WL

                                   4   415928, at *4 (D. Or. Jan. 2, 2018) (quoting Ward v. Clark County, 285 F. App’x 412, 412 (9th

                                   5   Cir. 2008), and citing Wasco Prods., Inc. v. Southwall Techns., Inc., 435 F.3d 989, 992 (9th Cir.

                                   6   2006)), recommendation adopted, 2018 WL 1560083 (D. Or. Mar. 29, 2018). The Court declines

                                   7   to address those potential claims, and does not decide whether Safti would be entitled to leave to

                                   8   amend if it were to file such a motion at this late date, well after the close of discovery and the

                                   9   deadline for filing dispositive motions.

                                  10   IV.    CONCLUSION
                                  11          For the reasons discussed above, Safti’s motion for summary judgment is GRANTED as to

                                  12   Plaintiffs’ infringement claims, DENIED as to Safti’s invalidity counterclaim, and DENIED AS
Northern District of California
 United States District Court




                                  13   MOOT as to whether Safti offered a product with toggles for sale to the Transbay project.

                                  14   Plaintiffs’ motion for summary judgment is GRANTED as to Safti’s invalidity counterclaim and

                                  15   DENIED as to Plaintiffs’ infringement claims. With respect to Safti’s counterclaims under the

                                  16   Lanham Act and UCL, Plaintiffs’ motion is DENIED to the extent that those claims rest on

                                  17   representations regarding the source of glass for the Transbay project, but GRANTED to the

                                  18   extent they are based on any other representations or conduct. Safti’s counterclaim for declaratory

                                  19   judgment of noninfringement is DISMISSED as redundant to the infringement claims on which

                                  20   Safti prevailed. Plaintiffs’ motion for leave to file a supplemental brief is DENIED.

                                  21          Plaintiffs may proceed to trial only on their Lanham Act, UCL, intentional interference,

                                  22   and negligent interference claims, except to the extent those claims are based on allegations that

                                  23   Safti infringed the ’475 patent. Safti may proceed to trial only on its Lanham Act and UCL

                                  24   claims, and only to the extent those claims are based on Greenlite’s representations regarding the

                                  25   source of glass for the Transbay project.

                                  26          IT IS SO ORDERED.

                                  27   Dated: February 3, 2021                           ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
                                                                                         48
